Exhibit 10.34

Private & Confidential

Dated the 12th day of March, 2009

Grace Technology Investment Co., Limited

(as Vendor)

Grace THW Holding Limited

(as Vendor’s Guarantor)

and

AGY (Cayman)

(as Purchaser)

 

 

AGREEMENT

relating to the sale and purchase of shares in Main Union Industrial Limited

 

 

LOGO [g46330g81w51.jpg]

IKL / 41010736



--------------------------------------------------------------------------------

THIS AGREEMENT is made on the 12th day of March, 2009 (the “Effective Date”)

BETWEEN :-

 

(1) Grace Technology Investment Co., Ltd., a company incorporated in the British
Virgin Islands whose registered office is P.O. Box 957, Offshore Incorporation
Center, Road Town, Tortola, British Virgin Islands, British West Indies (the
“Vendor”);

 

(2) Grace THW Holding Limited, a company incorporated in the Cayman Islands
whose registered office is at the offices of Offshore Incorporations (Cayman)
Limited, Huntlaw Building, P.O. Box 2804, George Town, Grand Cayman, Cayman
Islands (the “Vendor’s Guarantor”); and

 

(3) AGY (Cayman), a company incorporated in the Cayman Islands whose registered
office is at Walker House, 87 Mary Street, George Town, Grand Cayman KY1-9002,
Cayman Islands (the “Purchaser”).

The Vendor and the Vendor’s Guarantor may be referred to collectively herein as
a “Party”, the Purchaser may be referred to individually herein as a “Party”,
and the Vendor, the Vendor’s Guarantor, and the Purchaser may be referred to
collectively herein as the “Parties”.

WHEREAS:-

 

(A) Main Union Industrial Ltd., which promptly after Completion will change its
name to AGY Hong Kong Ltd. (“Main Union”) is a company incorporated in Hong Kong
and as at the date hereof has an authorized share capital of HK$20,000 divided
into 20,000 Common Shares of HK$1 each, of which all shares have been issued and
are fully paid up and are beneficially owned by the Vendor. The particulars of
Main Union are set out in Schedule 1 hereto.

 

(B) On the terms and subject to the conditions set out in this Agreement, the
Vendor has agreed to sell and the Purchaser has agreed to purchase the Sale
Shares.

 

(C) Purchaser has agreed that not less than three months following the
acquisition of the Sale Shares it shall agree to subscribe for the Subscription
Shares (as defined below) in order to allow for the New Funding Arrangements (as
also defined below) to be made.

 

(D) In the event that the Vendor elects not to issue a New Funding Notice and
confirms in writing that the Deferred Consideration shall be payable, the
Purchaser shall transfer such sum to the Vendor on the terms and conditions
provided for hereunder.

IT IS HEREBY AGREED THAT:-

 

1. INTERPRETATION

 

1.1 In this Agreement, including the recitals hereto (the “Recitals”), the
following expressions shall, except where the context otherwise requires, have
the following meanings:

“Affiliate” means, in relation to any body corporate, any other body corporate,
unincorporated entity or Person directly or indirectly Controlling, directly or
indirectly Controlled by or under direct or indirect Control with such body
corporate.

 

1



--------------------------------------------------------------------------------

“Agreement” means this sale and purchase agreement (as may be amended or varied
from time to time by an agreement in writing duly executed by the Parties
hereto).

“AGY U.S.” means AGY Holding Corp., a corporation organized under the laws of
Delaware, U.S.A. and an Affiliate of Purchaser.

“Applicable Accounting Principles” means accounting principles, standards and
practices generally accepted in Hong Kong in relation to Main Union, and in the
PRC in relation to the PRC Affiliate.

“Asia” means the commercial and business territory defined by the primary
yarn-consuming countries between the western coast of the Pacific Ocean and
100°E Longitude. Notwithstanding anything in the foregoing sentence to the
contrary, (a) Asia includes, without limitation, PRC, Hong Kong, Japan, South
Korea, Singapore, Malaysia, Indonesia, Macau, Brunei, Cambodia, Laos, Mongolia,
Australia, New Zealand, the Philippines, Thailand, and Vietnam; and (b) Asia
excludes, without limitation, North and South America, Europe, Africa, India,
the Middle East, Russia, North Korea, Burma, and Taiwan; provided that Taiwan
will be included in the definition of Asia at such time that Main Union is
permitted to sell to customers in Taiwan under all applicable laws and
regulations.

“Audited Financial Statements” means the audited consolidated accounts of Main
Union and the PRC Affiliate as at the Completion Date to be prepared in
accordance with Clause 7.2 or (as the context may require), comprising the
consolidated balance sheet of Main Union and the PRC Affiliate as at the
Completion Date and the consolidated profit and loss accounts of Main Union and
the PRC Affiliate for the period from 31st October 2008 to the Completion Date.

“Auditors” means Deloitte Touche Tohmatsu or such other Big 4 Accounting Firm as
the parties may agree.

“Basic Documents” means the Shareholders’ Agreement, the Option Agreement, the
Local Site Services Agreement, the Intellectual Property License Agreement, the
Intercompany Agreement, the Supply Agreement, the Mutual Distributorship
Agreement, and Technical Services Agreement.

“Big 4 Accounting Firm” means KPMG, PricewaterhouseCoopers, Deloitte Touche
Tohmatsu or Ernst & Young, or any other internationally recognized accounting
firm as may be agreed to by the Parties from time to time;

“Books and Records” has its common law meaning and includes, without limitation,
all notices, correspondence, orders, inquiries, drawings, plans, books of
account and other documents and all computer disks or tapes or other machine
legible programmes or other records (excluding software).

“Business” means manufacturing direct melt E-Glass glass yarn and selling such
products as conducted by the PRC Affiliate and Main Union.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the PRC or Hong Kong are required or authorized by law or
executive order to be closed or on which a tropical cyclone warning no. 8 or
above or a “black” rainstorm warning signal is hoisted in Hong Kong at any time
between 9:00 a.m. and 5:00 p.m. Hong Kong time.

 

2



--------------------------------------------------------------------------------

“Change of Control” means, with respect to a Party, (i) a merger or
consolidation of such Party with a third party which results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger or consolidation, or (b) except
in the case of a bona fide equity financing in which a Party issues new shares
of its capital stock, a transaction or series of related transactions in which a
third party, together with its Affiliates, becomes the beneficial owner of fifty
percent (50%) or more of the combined voting power of the outstanding securities
of such Party, or (c) the sale or other transfer to a third party of all or
substantially all of such Party’s business to which the subject matter of this
Agreement relates, but excluding any financial factoring arrangements.

“Common Shares” means the common shares of par value of HK$1.00 each in the
capital of Main Union carrying the respective rights and privileges as set forth
in the Memorandum and Articles of Association.

“Completion” means the consummation of the transactions contemplated by this
Agreement, in accordance with the provisions of Clause 5.

“Completion Date” means the date on which Completion takes place in accordance
with Clause 5.

“Conditions Precedent” means the conditions precedent set out in Clause 3.1.

“Consideration” means the total consideration for the sale and purchase of the
Sale Shares hereunder.

“Contracts” means all contracts, agreements, licenses, engagements, leases,
financial instruments, purchase orders, and other contractual arrangements,
which are currently subsisting and not be terminated or completed.

“Control” means, in relation to a body corporate, the power of a Person directly
or indirectly to secure that the affairs of such body corporate are conducted in
accordance with the wishes of that Person:

 

  (i) by means of the holding of shares or the possession of voting power
(either at shareholder level or director level) in or in relation to that or any
other body corporate; or

 

  (ii) by virtue of any powers conferred by the memorandum and articles of
association or by-laws or other similar documents regulating that or any other
body corporate.

“Deferred Consideration” means the sum of US$10,900,000 which will be payable
only in the circumstances contemplated by Clause 5.6.

“Deferred Consideration Payment Notice” means an irrevocable notice signed by a
director of the Vendor confirming that the Vendor will not be issuing a New
Funding Notice and requesting the payment of the Deferred Consideration within
five (5) Business Days of the date of such notice.

 

3



--------------------------------------------------------------------------------

“Disclosed” and “Disclosure Letter” means accurate, full and specific
disclosures given by the Vendor in writing in the disclosure letter and the
corresponding disclosure bundle attached hereto as Exhibit C, which will be
reviewed by the Purchaser after the Effective Date and prior to Completion, and
if accepted by the Purchaser as of Completion will qualify the Warranties.

“Disclosed Financial Statements” means the audited consolidated financial
statements of Main Union and the PRC Affiliate dated as of 31st December, 2007,
the audited financial statements of the PRC Affiliate dated as of 31st December,
2008 and the unaudited financial statements of Main Union and the PRC Affiliate
dated as of 31st January, 2009 as delivered by the Vendor to the Purchaser prior
to the Effective Date.

“Dividends” means all dividends, interest and other sums which are or may become
payable by Main Union to any Person in its capacity as shareholder of Main Union
and includes:

 

  (i) the right to receive any and all such sums and all claims in respect of
any default in paying such sums; and

 

  (ii) all forms of remittance of such sums and any bank or other account to
which such sums may be paid or credited.

“Financial Year” means the financial year of Main Union and the PRC Affiliate,
which ends on December 31.

“Framework Agreement” means the Framework Agreement of even date herewith by and
among Vendor’s Guarantor, Vendor, AGY U.S., Purchaser, Main Union, and the PRC
Affiliate, pursuant to which the parties set forth their agreement with respect
to a joint venture relationship between Purchaser and Vendor as joint owners of
Main Union.

“Grace Fabric” means Shanghai Grace Fabric Co., Ltd., a wholly foreign owned
enterprise formed pursuant to the laws of the PRC that is wholly owned by Asia
Wealth International Ltd. and owned ultimately by the Vendor’s Guarantor (in its
own capacity).

“Governmental Authority” means any government or political subdivision thereof;
any department, agency or instrumentality of any government or political
subdivision thereof; any court or arbitral tribunal; and the governing body of
any securities exchange, in each case having competent jurisdiction.

“HK$” means Hong Kong dollars, the lawful currency of Hong Kong.

“Hong Kong” means the Hong Kong Special Administrative Region of the PRC.

“IFRS” means International Financial Reporting Standards.

“Indemnified Person” has the meaning given to it in Clause 12.1.

“Indemnifying Person” has the meaning given to it in Clause 12.1.

 

4



--------------------------------------------------------------------------------

“Insurance Policies” means the insurance policies maintained by the Vendor or
its Affiliates as at the date hereof (and/or any renewed or replacement policies
issued before the Completion).

“Intellectual Property” means all forms of intellectual property and rights
thereof including without limitation, any invention, patent, copyright,
registered design or unregistered design right, trade mark, service mark,
goodwill, know-how and any application for any of the foregoing and any right in
respect of confidential information.

“Intellectual Property License Agreement” means the Intellectual Property
License Agreement dated as of the Completion Date by and between AGY U.S. and
Main Union pursuant to which AGY U.S. grants a license to Main Union to certain
proprietary technology, copyrights, and trademarks, the form of which will be
determined by the parties thereto prior to Completion.

“Intercompany Agreement” means the Intercompany Agreement dated as of the
Completion Date by and between Main Union and the PRC Affiliate pursuant to
which Main Union will grant a sublicense to the PRC Affiliate of certain of AGY
U.S.’s technology and intellectual property rights, agree to purchase products
from the PRC Affiliate for sale outside of the PRC, and appoints the PRC
Affiliate as a sub-distributor of AGY U.S. products sold in the PRC, the form of
which will be determined by the parties thereto prior to Completion.

“Inter-Company Funding” means the funding made available to the PRC Affiliate by
Grace Fabric which as of the date hereof amounts to RMB 90,514,573.90 and which
the Parties have agreed will be reduced by the RMB equivalent of US$2,400,000
prior to the Completion; and which the Parties have further agreed will be
completely extinguished upon either (a) payment by the PRC Affiliate to Grace
Fabric the amount of Inter-Company Funding outstanding as of Completion or the
equivalent of US$10,900,000 (whichever is lower) or (b) payment by Purchaser to
Vendor the amount of US$10,900,000, in accordance with the provisions of this
Agreement.

“Knowledge of the Vendor” means the actual knowledge, after making full and
complete inquiries, of the Vendor, the Vendor’s Guarantor, the officers of Main
Union and the PRC Affiliate, and such other employees of Main Union and the PRC
Affiliate who would be reasonably expected to have knowledge of the matter in
question, including without limitation the individuals identified in Clause
3.1(a).

“Land” means the piece of land located at plot 356, Kangqiao Industry Area,
Nanhui District, Shanghai.

“Land Grant Contract” means the land grant contract executed between the PRC
Affiliate and Shanghai House and Land Resource Bureau for the land use right of
the Land.

“Latest Accounts Date” means in respect of any audited accounts made available
hereunder the date of the latest accounts produced pursuant to the terms hereof.

“Leased Properties” means the premises leased by the PRC Affiliate, the details
of which are set out in Part II of Schedule 4.

“Local Site Services Agreement” means the Local Site Services Agreement dated as
of the Completion Date by and between the PRC Affiliate and Grace Fabric,
pursuant to

 

5



--------------------------------------------------------------------------------

which the PRC Affiliate and Grace Fabric provide certain services to each other,
the form of which will be determined by the parties thereto prior to Completion.

“Long Stop Date” means the date falling six (6) months from the Effective Date
or such other date as may be agreed between the Vendor and the Purchaser.

“Main Union” has the meaning given to it in the Recitals.

“Memorandum and Articles of Association” means the memorandum and articles of
association of Main Union currently adopted by Main Union.

“Mutual Distributorship Agreement” means the Mutual Distributorship Agreement
dated as of the Completion Date by and between AGY U.S. and Main Union pursuant
to which AGY U.S. grants rights to Main Union to distribute certain of AGY
U.S.’s products in Asia and Main Union grants rights to AGY U.S. to distribute
Main Union’s products in all countries of the world outside of Asia, the form of
which will be determined by the parties thereto prior to Completion.

“New Funding Arrangements” means (a) the subscription by Purchaser for
Subscription Shares to be issued on the Subscription Date, the subscription
price for which shall be equal to US$10,900,000, the application to increase the
registered capital of the PRC Affiliate, and the repayment by the PRC Affiliate
to Grace Fabric of the Inter-Company Funding or (b) the payment from Purchaser
to Vendor of the Deferred Consideration; and in either event the release of the
Inter-Company Funding obligation by Grace Fabric, in accordance with the terms
of this Agreement.

“New Funding Notice” means a notice issued by the Vendor to the Purchaser after
a Subscription Event has occurred, confirming its request to the Purchaser to
proceed with the subscription of the Subscription Shares in accordance with the
terms of this Agreement.

“New Shares” means the 10,000 Common Shares of HK$1 each to be issued by Main
Union and subscribed for by the Vendor by way of debt-equity swap following the
Effective Date and prior to Completion.

“Option Agreement” means the Option Agreement in the form attached to the
Framework Agreement dated as of the Completion Date by and among Purchaser,
Vendor and Main Union pursuant to which Vendor agrees to grant Purchaser a call
option and Purchaser agrees to grant Vendor a put option, in respect of the
interest held by Vendor in Main Union as of the date thereof.

“Owned Properties” means the premises owned by the PRC Affiliate, the details of
which are set out in Part I of Schedule 4.

“Person” means any natural person, firm, company, Governmental Authority, joint
venture, partnership, association or other entity (whether or not having
separate legal personality).

“Pre-Completion Tax Claim” has the meaning given to it in Clause 25.9(a).

“Pre-Completion Tax Period” has the meaning given to it in Clause 25.3(a).

“PRC” means the People’s Republic of China and for the purposes of this
Agreement

 

6



--------------------------------------------------------------------------------

excludes Taiwan and the Special Administrative Regions of Hong Kong and Macau.

“PRC Affiliate” means Shanghai Grace Technology Co., Ltd., which promptly after
Completion will change its name to Shanghai AGY Technology Co. Ltd., the
particulars of which are set out in Schedule 2 hereto.

“PRC GAAP” means Generally Accepted Accounting Principles in the PRC.

“Purchaser” has the meaning ascribed to it in the list of Parties on page 1.

“Related Person” means (i) any shareholder of Main Union or the Vendor or any
Affiliate thereof, (ii) any director of Main Union or the Vendor or any
Affiliate thereof, (iii) any officer of Main Union or the Vendor or any
Affiliate thereof; (iv) any relative of a shareholder, director or officer of
Main Union or the Vendor or any Affiliate thereof, (v) any Person in which any
shareholder or any director of Main Union or the Vendor has any interest, other
than a passive shareholding of less than 2% in a publicly listed company, or
over which another Related Person exercises, or Related Persons together can
exercise, control or significant influence through voting, position, or
ownership, or any Affiliate thereof and (vi) any Affiliate of Main Union or the
Vendor.

“Related Property” means the equipment and assets of the PRC Affiliate detailed
in Schedule 8.

“Sale Shares” means 70% of the issued share capital of Main Union as of the
Completion Date. The entire issued share capital of Main Union on the Completion
Date will be comprised of 20,000 Common Shares of HK$1, each of which has been
issued and fully paid, which includes the New Shares which are to be issued by
Main Union following the Effective Date and prior to Completion.

“Senior Management” means the Chief Executive Officer, Chief Operating Officer,
Chief Financial Officer, and any other senior executives of the Vender and its
Affiliates.

“Shareholders’ Agreement” means the Shareholders’ Agreement in the form attached
to the Framework Agreement dated as of the Completion Date by and among the
Vendor, the Purchaser and Main Union setting forth, among other things, rights
and restrictions regarding the parties’ ownership of their equity interests in
Main Union and the governance of Main Union, including the composition of the
board of directors.

“Straddle Period” has the meaning given to it in Clause 25.7.

“Subscription Date” means a date agreed by the Parties falling at least five
(5) Business Days following receipt by the Purchaser of a New Funding Notice.

“Subscription Event” means approval of the application for an increase in the
registered capital of the PRC Affiliate in such amount as will allow the PRC
Affiliate to repay the Inter-Company Funding.

“Subscription Price” means US$10,900,000.

“Subscription Shares” means the 1,000 non-voting preference shares without
dividend distribution rights for which Purchaser will subscribe upon the
Subscription Date in Main Union.

 

7



--------------------------------------------------------------------------------

“Supply Agreement” means the Supply Agreement in the form attached to the
Framework Agreement dated as of the Completion Date by and among Vendor, Grace
Fabric, AGY U.S., and the PRC Affiliate, pursuant to which the PRC Affiliate,
AGY U.S., and their Affiliates supply certain fiberglass yarn products to Vendor
and Grace Fabric.

“Tax” means (i) any and all taxes in any part of the world including, without
limitation, all income (including U.S. federal, state and local income taxes),
profits, interest, stamp duty, estate duty, value added, value appreciation,
withholding, real property, personal property, capital gains, gross receipts,
license, payroll, employment, excise, severance, occupation, premium, windfall
profits, environmental, customs duties, capital stock, franchise, social
security (or similar, including FICA), unemployment, disability, sales, use,
transfer, registration, alternative or add-on minimum, estimated and all levies,
duties, charges, fees, deductions, withholdings, or other tax of any kind or any
charge of any kind in the nature of (or similar to) taxes whatsoever charged or
imposed by any statutory, governmental, state, federal, provincial, local or
municipal authority, and any interest, penalty, surcharge or fine in connection
therewith or arising therefrom, whether disputed or not and (ii) any liability
for the payment of any amounts of the type described in clause (i) of this
definition as a result of being a member of an affiliated, consolidated,
combined or unitary group for any period, as a result of any tax sharing or tax
allocation agreement, arrangement or understanding, or as a result of being
liable for another person’s taxes as a transferee or successor, by Contract or
otherwise.

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Technical Services Agreement” means the Technical Services Agreement dated as
of the Completion Date by and between AGY U.S. and the PRC Affiliate pursuant to
which AGY U.S. provides technical and manufacturing support to the PRC
Affiliate, the form of which will be determined by the parties thereto prior to
Completion.

“Third Party Claim” has the meaning given to it in Clause 12.2(a).

“Transfer Taxes” has the meaning given to it in Clause 4.4(a).

“US$” or “US Dollars” means United States dollars, the lawful currency of the
United States of America.

“Vendor” has the meaning ascribed to it in the list of Parties on page 1.

“Vendor’s Guarantor” has the meaning ascribed to it in the list of Parties on
page 1.

“Vendor Returns” has the meaning given to it in Clause 25.8.

“Warranties” means the representations, warranties and undertakings given or
made by the Vendor and/or the Vendor’s Guarantor and contained in this Agreement
including, without limitation, those warranties, representations and
undertakings as set out in Clause 9 of and Schedule 5 to this Agreement.

 

1.2 In this Agreement:

 

  (a)

references to this Agreement include the Schedules, Exhibits and Appendices,

 

8



--------------------------------------------------------------------------------

 

which form an integral part hereof. A reference to any Clause, Schedule, Exhibit
or Appendix is, unless otherwise specified, to such Clause of, or Schedule,
Exhibit or Appendix to, this Agreement. The words “hereof,” “hereunder” and
“hereto,” and words of like import, unless the context requires otherwise, refer
to this Agreement as a whole and not to any particular Clause hereof or
Schedule, Exhibit or Appendix hereto. A reference to any document (including
this Agreement) is to that document as amended, consolidated, supplemented,
novated or replaced from time to time.

 

  (b) references to “law” shall include all applicable laws, regulations, rules
and orders of any Governmental Authority, including any common or customary law,
constitution, code, ordinance, statute or other legislative measure and any
regulation, rule, treaty, order, decree or judgment; and “lawful” shall be
construed accordingly;

 

  (c) references to any statutory provision or any law, rule or regulation
(whether or not having the force of law) shall be construed as references to the
same as amended, varied, modified, consolidated or re-enacted or as their
applications are modified by other provisions (whether before or after the date
hereof) from time to time, and to any subordinate legislation made under such
statutory provision;

 

  (d) unless the context requires otherwise, words importing the singular
include the plural and vice versa, words importing one gender include every
gender, and references to persons include bodies corporate and unincorporated;

 

  (e) headings are for ease of reference only and shall not affect the
construction or interpretation of this Agreement;

 

  (f) references to writing include any mode of reproducing words in a legible
and non-transitory form;

 

  (g) if a period of time is specified and dates from a given day or the day of
a given act or event, such period shall be calculated exclusive of that day; if
the day on or by which something must be done is not a Business Day, that thing
must be done on or by the Business Day immediately following such day;

 

  (h) references to the provision of written or verbal materials (including
notices, reports, circulars, papers and correspondence) under the terms of this
Agreement shall mean communications using the English language (unless
specifically authorized herein to be provided in one or more languages); and

 

  (i) the phrase “directly or indirectly” means directly, or indirectly through
one or more intermediate persons or through contractual arrangements, and
“direct or indirect” has the correlative meaning.

 

1.3 The Recitals, the Schedules and the Exhibits form part of this Agreement and
shall have the same force and effect as if expressly set out in the body of this
Agreement and any reference to this Agreement shall include the Recitals, the
Schedules and the Exhibits.

 

1.4 The expression “subsidiary” and “holding company” shall have the same
meanings attributed to them in Clause 2 of the Companies Ordinance (Chapter 32
of the Laws of Hong Kong).

 

9



--------------------------------------------------------------------------------

1.5 A document expressed to be “in the agreed form” means a document the form
and terms of which have been approved by or on behalf of the Purchaser and the
Vendor and a copy of which has been initialled by or on behalf of the Purchaser
and the Vendor on or before the Effective Date, or in such other form as may be
agreed between the Parties.

 

1.6 The expressions the “Vendor”, the “Vendor’s Guarantor”, and the “Purchaser”
shall, where the context permits, include their respective successors, personal
representatives and permitted assigns.

 

2. SALE AND PURCHASE

Subject to the terms and conditions of this Agreement, the Vendor as legal and
beneficial owner shall sell, and the Purchaser, relying on the Warranties, shall
purchase, the Sale Shares free from all encumbrances and with all rights,
dividends, entitlements and advantages attached thereto on or after Completion.

 

3. CONDITIONS

 

3.1 The Purchaser’s obligation to purchase the Sale Shares in accordance with
the provisions of Clause 5 is subject to the fulfilment or the Purchaser’s
waiver of each of the following conditions:-

 

  (a) The Vendor and Vendor’s Guarantor (acting in its own capacity) shall have
procured and ensured that the PRC Affiliate (or any other of its Affiliates that
may be relevant) has not actively terminated or otherwise adversely impacted the
terms and conditions of employment of the following individuals (including
without limitation as a result of offering to employ such individuals at Grace
Fabric or another Affiliate of the Vendor’s Guarantor), and the following
individuals remain fully engaged in running Main Union and/or the PRC Affiliate,
unless they have left the employment of Main Union or the PRC Affiliate fully at
their own will:

Mr. Jung-Chin Wu ( LOGO [g46330g95b26.jpg])

Mr. Chirn-Chrng Lee ( LOGO [g46330g61r68.jpg])

Mr. Jeng-Syan Tsai ( LOGO [g46330g78n68.jpg])

Mr. Ying-Yin Lai ( LOGO [g46330g46q36.jpg])

Li Bin (Benjamin Lee) ( LOGO [g46330g24g75.jpg])

Zeng Xiaoshan (San Zeng) ( LOGO [g46330g02l92.jpg])

Zheng Lijuan (Jane Zheng) ( LOGO [g46330g02t68.jpg])

Jia Xiao Yan (Janice Jia) ( LOGO [g46330g79m07.jpg]).

 

  (b) Any employees assigned from Grace Fabric to the PRC Affiliate since the
1st day of January, 2008 have been transferred back to Grace Fabric.

 

  (c) The Purchaser has received copies of resignation letters, effective
immediately after Completion, by any directors/principal executives in Main
Union or the PRC Affiliate who at Completion are employees of Grace Fabric or
another Affiliate of the Vendor’s Guarantor, indicating that no additional
compensation will be due to such directors/executives from the Purchaser, Main
Union or the PRC Affiliate.

 

  (d) The Purchaser has received original copies of all requisite resolutions of
the members and/or the board of directors of Main Union and the Vendor, in such
forms as approved by the Purchaser, to approve the entry into and performance of
this Agreement, the Framework Agreement, and the Basic Documents.

 

10



--------------------------------------------------------------------------------

  (e) All Warranties are true and accurate at and as of Completion with the same
force and effect as if made as of Completion.

 

  (f) Each of the Vendor, the Vendor’s Guarantor, and Main Union have performed
and complied with all agreements, obligations, conditions, and covenants
contained in this Agreement that are required to be performed with or complied
with by it.

 

  (g) The Purchaser has received from the Vendor a certificate executed by an
authorized officer of the Vendor, dated as of the Completion Date, certifying
that the conditions set forth in Clauses 3.1(e) and 3.1(f) have been met.

 

  (h) There has been no material adverse change in the business, operations,
assets, position (financial, trading or otherwise), profits or prospects of Main
Union and/or the PRC Affiliate before Completion, other than with respect to a
receivable transferred from the Vendor to Main Union in the amount of US$
957,038.35 and the subscription by the Vendor by way of debt-equity swap for the
New Shares to be issued by Main Union as disclosed in the Disclosure Letter and
approved by the Purchaser.

 

  (i) No Contracts that are material to the business of Main Union and/or the
PRC Affiliate have been terminated or have had their terms materially changed
prior to Completion.

 

  (j) No Governmental Authority or other person has:

 

  (i) instituted any legal proceedings, arbitration, administrative proceedings
or inquiry, or regulatory inquiry with good and sound cause of action against
Main Union, the PRC Affiliate, or the Vendor to restrain, prohibit, or otherwise
challenge the purchase of the Sale Shares by the Purchaser or any of the
transactions contemplated under the Framework Agreement or Basic Documents; or

 

  (ii) proposed or enacted any statute or regulation which would prohibit,
materially restrict, or materially delay implementation of the transactions
contemplated under this Agreement, the Framework Agreement, or the Basic
Documents or the operation of Main Union and the PRC Affiliate after Completion.

 

  (k) The PRC Affiliate has obtained the consent of the Bank of Shanghai, Pudong
Branch or other senior lender for the PRC Affiliate to be able to distribute
dividends without restriction, other than reasonable and customary lending
covenants, under any loan documentation made between such lender and the PRC
Affiliate.

 

  (l) The Purchaser shall have received satisfactory evidence:-

 

  (i) that all payment obligations owing by Main Union to the Vendor’s Guarantor
(in its own capacity) shall be extinguished in consideration for the New Shares
which will be issued by Main Union and subscribed for by the Vendor prior to
Completion; and

 

  (ii)

that the Vendor and the Vendor’s Guarantor have caused all inter-company debt
between Main Union or the PRC Affiliate and any Affiliates of the Vendor or the
Vendor’s Guarantor, to be extinguished prior to Completion

 

11



--------------------------------------------------------------------------------

 

save that the Inter-Company Funding will be settled in accordance with the New
Funding Arrangements (and for the avoidance of doubt the Parties have agreed
that references in this Agreement to inter-company debt shall not include the
Inter-Company Funding).

 

  (m) The applicable parties thereto have executed and delivered the Basic
Documents, effective as of Completion.

 

  (n) The PRC Affiliate has received a written confirmation of approval from the
Bank of Shanghai, on terms and in a form acceptable to the Purchaser, in respect
of new loan arrangements and on the basis of loan documentation in agreed form
in respect of the refinancing and expansion of the PRC Affiliate’s line of
credit to at least US$52,000,000.

 

  (o) The Purchaser, the Vendor, and each of their Affiliates, as applicable,
have received all third party consents necessary to consummate the transactions
contemplated by this Agreement; including, the receipt by AGY U.S. of consent of
UBS and Bank of America acceptable to Purchaser as required under the Credit
Agreement dated as of October 25, 2006, as amended.

 

  (p) The Vendor has delivered the Disclosure Letter and all other materials
reasonably requested by the Purchaser in connection with the Purchaser’s due
diligence review to the Purchaser, and the Purchaser has completed to its
satisfaction its diligence review of Main Union and the PRC Affiliate, including
review of the items disclosed in the Disclosure Letter, which acceptance the
Purchaser may withhold in its sole discretion before Completion.

 

  (q) The Amended and Restated Memorandum and Articles of Association of Main
Union, in a form agreeable to Vendor and Purchaser, has been filed with the
appropriate Hong Kong authorities.

 

3.2 The Purchaser may, to such extent as it thinks fit, at any time waive in
writing any of the Conditions Precedent. The Purchaser shall forthwith notify
the Vendor in writing of any waiver of any of those Conditions Precedent.

 

3.3 If, at any time prior to Completion, the Vendor becomes aware of a material
fact or circumstance which might prevent any of the Conditions Precedent from
being satisfied, it shall immediately inform the Purchaser.

 

3.4 The Vendor shall use its reasonable efforts to procure (and the Purchaser
shall use its reasonable endeavours to facilitate and cooperate in relation to)
the fulfilment of the Conditions Precedent by the Long Stop Date. In the event
that not all the Conditions Precedent have been fulfilled or (where applicable)
waived by the Long Stop Date, this Agreement (except this Clause 3.4, and
Clauses 15 (Public Announcements; Confidentiality), 17 (Notices and Other
Communication), 19 (Costs and Expenses), 22 (Governing Law and Dispute
Resolution), and 23 (Process Agent)) shall, unless the Parties otherwise agree,
lapse and be of no further effect and neither Party to this Agreement shall have
any claim against or liability or obligation to the other Party (except the
Clauses specified as aforesaid, and save in respect of any antecedent breaches
of this Agreement).

 

3.5

The Vendor agrees that it will, from time to time upon the request of the
Purchaser, inform the Purchaser of the progress and the status of the fulfilment
of the Conditions

 

12



--------------------------------------------------------------------------------

 

Precedent, and provide such information and documents as may be reasonably
required by the Purchaser that evidence the fulfilment of the Conditions
Precedent. The Vendor shall, as soon as practicable after the fulfilment of all
Conditions Precedent (other than any Conditions Precedent which have been waived
(where applicable)), serve a written notice on the Purchaser informing the
status of the fulfilment of those Conditions Precedent with all supporting
documents attached thereto evidencing the fulfilment of those Conditions
Precedent.

 

3.6 The Vendor’s obligation to sell the Sale Shares in accordance with the
provisions of Clause 5 is subject to the fulfilment or the Vendor’s waiver of
each of the following conditions:-

The Vendor has received original copies of all requisite resolutions of the
members and/or the board of directors of the Purchaser, in such forms as
approved by the Vendor, to approve the entry into and performance of this
Agreement, the Framework Agreement, and the Basic Documents.

 

4. CONSIDERATION

 

4.1 The Consideration shall be US$9,100,000 which shall be paid at Completion.

 

4.2 In connection with the New Funding Arrangements, Purchaser will either
subscribe for the Subscription Shares for the Subscription Price or pay the
Deferred Consideration to Vendor, in accordance with Clauses 5.6.

 

4.3 The Vendor and the Vendor’s Guarantor acknowledge and agree that the
Purchaser’s willingness to pay the Consideration for the Sale Shares and
subscribe for the Subscription Shares (or, as applicable, pay the Deferred
Consideration) is conditioned upon the agreement of the Vendor (a) to extinguish
all inter-company debt between Main Union or the PRC Affiliate and any
Affiliates of the Vendor or the Vendor’s Guarantor and (b) that the
Inter-Company Funding shall be dealt with according to the New Funding
Arrangements agreed between the Parties, and Vendor and Vendor’s Guarantor shall
cause such inter-company debt (other than the Inter-Company Funding) to be
extinguished prior to Completion and shall cooperate fully with Purchaser to
effect the New Funding Arrangements following Completion. If any such
inter-company debt (other than Inter-Company Funding) exists at Completion, the
Vendor, the Vendor’s Guarantor and Main Union hereby agree that as of the
Completion such debt shall be extinguished and shall be of no further force or
effect. Further, Vendor, the Vendor’s Guarantor and Main Union hereby agree that
as of the completion of the New Funding Arrangements, the Inter-Company Funding
shall be extinguished and shall be of no further force or effect. Prior to the
completion of the New Funding Arrangements, the Vendor and the Vendor’s
Guarantor will procure that neither Grace Fabric nor any of its Affiliates will
demand repayment of the Inter-Company Funding or any part thereof other than as
contemplated by the New Funding Arrangements, earn or demand interest on the
Inter-Company Funding, or exercise any creditor’s rights or other remedies with
respect to the Inter-Company Funding.

 

4.4 Save for the stamp duty payable under Clause 21.3, the Vendor shall be
solely liable and responsible for any and all Taxes, including:-

 

  (a)

profits tax, conveyance fees and recording charges (“Transfer Taxes”) which may
be levied or imposed by any tax, revenue or other Governmental

 

13



--------------------------------------------------------------------------------

 

Authorities in Hong Kong, in connection with the sale and transfer of the Sale
Shares; and

 

  (b) any and all Taxes of whatever nature payable in the PRC in connection with
or triggered by the arrangements provided for or contemplated by this Agreement,
save that Parties agree that following Completion the PRC Affiliate will be
responsible for any taxes payable on the remittance of funds by the PRC
Affiliate to Main Union including any withholding tax on the remittance of
profits, the payment of licence fees or any other payments made by the PRC
Affiliate to Main Union.

For the avoidance of doubt, it is acknowledged that for stamp duty purposes the
Consideration shall be deemed to be US$20,000,000.

 

4.5 If the Purchaser is required under any applicable law or regulation to
withhold such tax in respect of the Consideration or any part thereof payable to
the Vendor or in respect of any amounts paid by the Purchaser in connection with
the New Funding Arrangements, the Purchaser shall be entitled to deduct the
relevant amounts from the Consideration or such other payment after notification
by the Purchaser to the Vendor of such claim and to pay over the amounts so
deducted to the relevant tax, revenue or other Governmental Authorities. In such
event, the Purchaser shall forthwith deliver to the Vendor documentary evidence
of its payment of such amount to the relevant tax, revenue or other Governmental
Authorities together with the official receipts issued by the relevant tax,
revenue or other Government Authorities.

 

5. COMPLETION AND SUBSCRIPTION

 

5.1

Completion of the sale and purchase of the Sale Shares shall, subject to the
Conditions Precedent having been satisfied or waived by the Purchaser or the
Seller, as appropriate, take place at the offices of the Purchaser’s Solicitors
at 17th Floor, Prince’s Building, 10 Charter Road, Central, Hong Kong at 11:00
a.m. (Hong Kong time) on the date that is five (5) Business Days following the
satisfaction or waiver of all of the Conditions Precedent, or at such other
place and time as shall be mutually agreed in writing by the Vendor and the
Purchaser (the “Completion Date”), when all the business set out in Clause 5.2
shall take place. Neither the Vendor nor the Purchaser shall be obliged to
perform its relevant obligations under Clause 5.2 unless the other Party
simultaneously performs (or has already performed) its relevant obligations
under Clause 5.2.

 

5.2 At Completion:

 

  (a) the Vendor shall deliver or cause to be delivered to the Purchaser (or as
the Purchaser may direct in writing not later than three Business Days before
the Completion Date):-

 

  (i) instrument(s) of transfer in respect of the Sale Shares duly executed by
or on behalf of the Vendor (as the registered holder and transferor of the Sale
Shares) in favour of the Purchaser and such other documents (if any) as may be
required to give a good title to the Sale Share and to enable the Purchaser to
become the registered holder(s) thereof;

 

  (ii) share certificate(s) in respect of the Sale Shares;

 

  (iii)

certified true copy of the resolutions or certified extract of resolutions
passed by the board of directors of the Vendor and the Vendor’s

 

14



--------------------------------------------------------------------------------

 

Guarantor authorizing the execution of, and the performance by the Vendor and
the Vendor’s Guarantor of their obligations under, this Agreement;

 

  (iv) written resignation of the directors and company secretary(ies) of Main
Union and the PRC Affiliate, in the agreed form, and in each case acknowledging
that they have no outstanding claims whether for compensation for loss of office
or on any other grounds against Main Union and the PRC Affiliate;

 

  (v) the statutory books (which shall be written up to but not including the
Completion Date), certificate of incorporation, certificate of incorporation on
change of name (if any), certificate of business registration, approval
certificate, business license, constitution documents including memorandum and
articles of association, and common seal (if any) and company chops (if any) of
both Main Union and the PRC Affiliate;

 

  (vi) all Books and Records of Main Union and the PRC Affiliate;

 

  (vii) certificate for state-owned land use rights ( LOGO [g46330g46i56.jpg])
and certificate of building ownership
( LOGO [g46330g65e07.jpg]) relating to the Owned Properties and all documents
evidencing title and in the Related Property (except for building 3 located at
No. 121 Xiuyuan Road, Kang Qiao Village, Shanghai, PRC);

 

  (viii) all the current cheque books of Main Union and the PRC Affiliate
together with currently available statements of all bank accounts held by both
Main Union and the PRC Affiliate; and

 

  (ix) Confirmation jointly issued by the Vendor and the Vendor’s Guarantor
confirming the extinguishment of all inter-company debts referred to in Clause
3.1 (l) (ii) and 4.3 and / or other relevant evidence as may be required by the
Purchaser.

 

  (b) the Vendor and the Vendor’s Guarantor shall each pass resolutions at or
before Completion, under which:-

 

  (i) the transfer of the Sale Shares to the Purchaser, and the registration of
the Purchaser as the holder of the Sale Shares shall be approved, and the
execution, delivery, and performance of this Agreement, the Framework Agreement,
and the Basic Documents shall be approved and ratified;

 

  (ii) the resignations of each of the directors and company secretary(ies) of
Main Union and the PRC Affiliate with effect from the Completion Date shall be
approved and accepted;

 

  (iii) the persons nominated by the Purchaser in writing not less than three
Business Days prior to the Completion Date shall be appointed as directors and
the secretary of Main Union and the PRC Affiliate;

 

  (iv)

the revocation or variation of the existing signing authorities in respect of
the operation of the bank accounts held by both Main Union and the PRC

 

15



--------------------------------------------------------------------------------

 

Affiliate (in the manner the Purchaser shall have requested, provided that the
Purchaser has given written notice to the Vendor of its request not less than
three Business Days prior to the Completion Date and the Purchaser has provided
all reasonable assistance to the Vendor to effect the same) shall be approved;
and

 

  (v) the execution, delivery and performance of the Shareholders’ Agreement and
Option Agreement shall be approved;

 

  (c) the Vendor shall procure board resolutions of Main Union to be passed at
or before Completion, under which:-

 

  (i) the resignations of each of the directors of Main Union with effect from
the Completion Date shall be approved or noted;

 

  (ii) the persons nominated by the Purchaser in writing not less than three
Business Days prior to the Completion Date shall be appointed as directors of
Main Union;

 

  (iii) the revocation or variation of the existing signing authorities in
respect of the operation of the bank accounts of Main Union (in the manner the
Purchaser shall have requested, provided that the Purchaser has given written
notice to the Vendor of its request not less than three Business Days prior to
the Completion Date and the Purchaser has provided all reasonable assistance to
the Vendor to effect the same); and

 

  (iv) the execution, delivery and performance of the Shareholders’ Agreement,
Option Agreement, Intellectual Property License Agreement, Intercompany
Agreement, and Mutual Distributorship Agreement shall be approved;

 

  (d) the Vendor shall procure board resolutions of the PRC Affiliate to be
passed at or before Completion, under which:-

 

  (i) the resignations of each of the directors of the PRC Affiliate with effect
from the Completion Date shall be approved or noted;

 

  (ii) the persons nominated by the Purchaser in writing not less than three
Business Days prior to the Completion Date shall be appointed as directors of
the PRC Affiliate;

 

  (iii) the revocation or variation of the existing signing authorities in
respect of the operation of the bank accounts of the PRC Affiliate (in the
manner the Purchaser shall have requested, provided that the Purchaser has given
written notice to the Vendor of its request not less than three Business Days
prior to the Completion Date and the Purchaser has provided all reasonable
assistance to the Vendor to effect the same) shall be approved; and

 

  (iv) the execution, delivery and performance of the Supply Agreement, Local
Site Services Agreement, Intercompany Agreement, and Technical Services
Agreement shall be approved;

 

16



--------------------------------------------------------------------------------

  (e) the Vendor’s Guarantor shall procure board resolutions of Grace Fabric to
be passed at or before Completion, under which Grace Fabric shall approve the
execution, delivery, and performance of the Supply Agreement and Local Site
Services Agreement shall be approved;

 

  (f) the Vendor shall deliver to the Purchaser:

 

  (i) executed copies of the Basic Documents;

 

  (ii) a legal opinion in an agreed form addressed to the Purchaser and issued
by a British Virgin Islands law firm as to (i) the due incorporation of the
Vendor, (ii) the due execution of this Agreement by the Vendor, and (iii) the
due authorization of this Agreement by the Vendor, and due authorization by the
Vendor of the sale and purchase contemplated hereunder;

 

  (iii) a legal opinion in an agreed form addressed to the Purchaser and issued
by a Cayman Islands law firm as to (i) the due incorporation of the Vendor’s
Guarantor, (ii) the due execution of this Agreement by the Vendor’s Guarantor,
and (iii) the due authorization of this Agreement by the Vendor’s Guarantor;

 

  (iv) a legal opinion in an agreed form addressed to the Purchaser and issued
by a Hong Kong law firm as to inter-alia, the fact that (i) Main Union is duly
incorporated and in good standing in Hong Kong, (ii) the Sale Shares have been
duly authorized, validly issued, and are fully paid and represent seventy
percent (70%) of the entire authorized capital stock of Main Union, (iii) Main
Union has the requisite corporate power and authority to own, lease, and operate
its property and carry on its business as presently conducted, subject to the
charges, liens, and encumbrances (if any) disclosed in the Disclosure Letter,
(iv) no consent is required from any Governmental Authority with respect to the
issuance or sale of the Sale Shares, (v) there are no outstanding options or
warrants to purchase stock of Main Union, and (vi) the sale of the Sale Shares
will not violate Main Union’s Memorandum and Articles of Association or any
applicable laws, or breach any Contract to which the Vendor or Main Union is a
party; and

 

  (v) a legal opinion in an agreed form addressed to the Purchaser and issued by
a PRC law firm as to the fact that, inter-alia, (i) the PRC Affiliate is duly
has been incorporated and in good standing in the PRC, (ii) the PRC Affiliate
has the requisite corporate power and authority to own, lease, and operate its
property and carry on its business as presently conducted, subject to the
charges, liens, and encumbrances (if any) disclosed in the Disclosure Letter,
(iii) the registered capital of the PRC Affiliate held by Main Union has been
duly authorized, validly issued, and is fully paid and represents the entire
authorized capital stock of the PRC Affiliate, and (iv) there are no outstanding
options or warrants to purchase stock of the PRC Affiliate;

 

  (g) the Purchaser shall deliver to the Vendor:

 

  (i) executed copies of the Basic Documents; and

 

17



--------------------------------------------------------------------------------

  (ii) a legal opinion in an agreed form addressed to the Vendor and issued by a
Cayman Islands law firm as to (A) the due incorporation of the Purchaser,
(B) the due execution of this Agreement by the Purchaser, and (C) the due
authorization of this Agreement by the Purchaser, and due authorization by the
Purchaser of the sale and purchase contemplated hereunder;

 

  (h) the Purchaser shall pay to the Vendor by telegraphic transfer into a bank
account or accounts notified by the Vendor to the Purchaser in writing (such
notification to be received by the Purchaser not later than three Business Days
before the Completion Date) the Consideration; and

 

  (i) the Purchaser shall deliver to the Vendor a copy of the resolutions of the
board of directors of the Purchaser authorising the execution of, and the
performance by the Purchaser of its obligations under, this Agreement and any
documents executed or to be executed pursuant to this Agreement, certified as a
true copy by a director or the secretary of the Purchaser.

 

5.3 The Parties acknowledge and agree that, notwithstanding that Completion is
required to take place in Hong Kong and at the time and date as provided in
Clause 5.1, documents, seals, chops and other items of or relating to companies
incorporated in the PRC and of or relating to the Owned Properties and Related
Property which are to be delivered pursuant to Clause 5.2 shall at Completion be
delivered to an address in Shanghai as may be specified by the Purchaser.

 

5.4 Without prejudice to any other remedy which may be available to them,
neither Party shall be obliged to complete this Agreement or perform any
obligations under Clause 5.2 unless they are satisfied that the requirements of
Clause 5.2 will be complied with by the other Party in all respects. Nothing in
this Clause 5.4 shall entitle any Party not to complete this Agreement or not to
perform any obligations under Clause 5.2 by reason of such Party’s own inability
or failure to comply with any requirements of Clause 5.2.

 

5.5 Promptly after a Subscription Event has occurred, the Vendor will issue to
the Purchaser a New Funding Notice. Upon Purchaser’s receipt of the New Funding
Notice, Purchaser shall subscribe for the Subscription Shares on the
Subscription Date in accordance with the following:

 

  (i) The Purchaser shall deliver executed subscription applications and shall
pay the Subscription Price payable by it to Main Union;

 

  (ii) Main Union shall:

 

  •  

allot and issue the Subscription Shares to the Purchaser, each of which being
free from all shares, liens, charges, encumbrances, pre-emption rights or other
third party rights, claims or interests whatsoever and together with all rights
and benefits attached to such Subscription Shares, and shall procure that the
Purchaser be registered as holder of the Subscription Shares in the register of
members of Main Union; and

  •  

deliver to the Purchaser share certificate(s) issued in the name of the
Purchaser for the Subscription Shares;

 

18



--------------------------------------------------------------------------------

  (iii) Main Union and the Purchaser shall procure that the proceeds of the
subscription for Subscription Shares by the Purchaser shall be used for the
purposes of completing the New Funding Arrangements.

 

5.6 Notwithstanding Clause 5.5, in the event that a Subscription Event does not
occur within three (3) months after the Completion Date, the Vendor may issue a
Deferred Consideration Payment Notice to the Purchaser, after which the payment
of the Deferred Consideration will be payable by Purchaser to Vendor within five
(5) Business Days of receipt of such notice. Such payment will be in lieu of
subscribing for the Subscription Shares, and Purchaser shall have no further
obligation with respect to the New Funding Arrangements.

 

6. PRE-COMPLETION ACTION AND POST-COMPLETION ARRANGEMENTS

 

6.1 Each of the Vendor and the Vendor’s Guarantor hereby undertakes to the
Purchaser to procure that, pending Completion, each of Main Union and the PRC
Affiliate will carry on its Business in the ordinary course and will not, save
with the written consent of the Purchaser (such consent not to be unreasonably
withheld or delayed), or as contemplated in this Agreement:-

 

  (a) make any change in the nature or scope of the Business, including, but not
limited to, material changes in purchasing volume and/or pricing with respect to
business transactions between Grace Fabric and the PRC Affiliate, when compared
to those business levels in place historically prior to May 19, 2008;

 

  (b) amend, modify or waive any provisions of the Memorandum and Articles of
Association or the like documents of Main Union;

 

  (c) engage in any matter that may change the shareholding structure or dilute
the equity interest of any shareholder of Main Union and the PRC Affiliate,
including the issuance, redemption or repurchase of any securities (including
but not limited to equity and debt securities) of Main Union and the PRC
Affiliate, or undertake any recapitalization or similar transaction, or
consolidate, sub-divide, convert, reclassify or redesignate any of the share
capital of Main Union and / or the registered capital of the PRC Affiliate, save
for an asset transfer from the Vendor to Main Union and the subscription by the
Vendor by way of debt-equity swap for the New Shares to be issued by Main Union,
following the Effective Date and prior to Completion, as contemplated by Clause
3.1(h);

 

  (d) commence or expand into any business outside of the Business (save as the
Purchaser may agree in writing);

 

  (e) commence or expand into any investment related activities or businesses;

 

  (f) approve any annual budget or any material modification thereto;

 

  (g)

make any capital expenditure or capital commitment individually or in the
aggregate in excess of US$1,000,000 monthly and other expenditures in excess of
US$200,000, other than alloy purchases made in the ordinary course of business
in order to maintain operation of the PRC Affiliate save that the repayment to
Grace Fabric of the RMB equivalent of US$2,400,000 (in respect of amounts
payable by the PRC Affiliate to Grace Fabric pursuant to supply arrangements
concluded between them during the financial year ended 31st

 

19



--------------------------------------------------------------------------------

 

December 2008) shall be excluded for the purposes of this provision;

 

  (h) merge, amalgamate or consolidate with any other entity;

 

  (i) (1) create any subsidiary, invest in any securities of any Person or
otherwise acquire any interest in any other Person, (2) enter into any joint
venture or partnership, or (3) establish any branch;

 

  (j) acquire, sell, transfer or dispose of any material assets;

 

  (k) otherwise than Disclosed, enter into any transaction with any Affiliate;

 

  (l) borrow any money from any bank or other Person or incur any indebtedness;

 

  (m) incur any liability or financial commitment, or give any guarantee,
indemnity or other security or engage in any activity that may result in the
creation of any encumbrance on any assets of the PRC Affiliate or Main Union or
grant any option to acquire any assets in connection with or incidental to the
creation of any mortgage or any other encumbrance;

 

  (n) make any declaration or payment of Dividends or otherwise loan funds or
assets to any Person (including, without limitation, to any Affiliate);

 

  (o) change the size of the board of directors of Main Union and the PRC
Affiliate;

 

  (p) change its auditors or any material accounting policies;

 

  (q) determine the compensation of any officers or employees of Main Union and
the PRC Affiliate who will receive monthly compensation in excess of RMB 50,000;

 

  (r) approve the compensation plan of any officers or employees of Main Union
and the PRC Affiliate and any material adjustment thereto;

 

  (s) approve the expenditure budget of Main Union and the PRC Affiliate in
relation to any officers or employees of Main Union and the PRC Affiliate (other
than their annual remuneration) if the proposed expenditure budget shall exceed
the actual expenses incurred by any officers or employees of Main Union and the
PRC Affiliate (excluding their annual remuneration) in the previous Financial
Year by the guaranteed growth rate of Main Union;

 

  (t) initiate or settle any legal proceedings; and

 

  (u) commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, (2) make a general assignment for the benefit of its creditors, or
(3) admit its inability to pay its debts when they become due.

 

20



--------------------------------------------------------------------------------

6.2 Each of the Vendor and the Vendor’s Guarantor further undertakes that during
the period prior to Completion, it will ensure that:-

 

  (a) each of Main Union and the PRC Affiliate will preserve and maintain in
full force and effect its corporate existence and all permits required in
connection therewith, or for the effective operation of its business, or its
ownership, possession, occupation and use of the Owned Properties, Leased
Properties and Related Property or any other an asset contemplated by this
Agreement, subject to the charges, liens, and encumbrances (if any) disclosed in
the Disclosure Letter;

 

  (b) each of Main Union and the PRC Affiliate will preserve and maintain all of
the Owned Properties, Related Properties, and other assets owned or used in the
conduct of the Business, in good working order and condition (ordinary wear and
tear excepted);

 

  (c) each of Main Union and the PRC Affiliate will comply in all material
respects with all applicable laws, rules, regulations and orders to which it is
subject;

 

  (d) each of Main Union and the PRC Affiliate will keep full and accurate Books
and Records and accounts, in accordance with the present practice of each of
them as at the date of this Agreement and the accounting principles, standards
and practices generally accepted in the relevant jurisdiction and consistently
applied;

 

  (e) each of Main Union and the PRC Affiliate will pay and discharge in
accordance with the present practice as at the date of this Agreement (i) all
taxes imposed upon it or upon or in relation or in connection with its
properties, (ii) all lawful and valid claims which, if unpaid, might by law
become a lien upon its property, and shall maintain such reserves in respect of
taxes as are required under generally accepted accounting principles, standards
and practices generally accepted in the relevant jurisdiction and consistently
applied and (iii) all debts and liabilities as and when they fall due;

 

  (f) each of Main Union and the PRC Affiliate will provide the Purchaser, its
solicitors, financiers, consultants, advisers and the Purchaser’s accountants
and their respective authorised officers, employees, representatives and agents
(collectively, the “Purchaser’s Representatives”) full access to all its Books
and Records, data, offices and other facilities and properties, including the
statutory books, minute books, licences, contracts, details of receivables,
intellectual property rights, and supplier lists in the possession or control of
each of Main Union and the PRC Affiliate and allow the Purchaser and/or the
Purchaser’s Representatives to make such inspections thereof, as the Purchaser
and/or the Purchaser’s Representatives may reasonably request, and instruct its
officers and employees to give promptly all information and explanations to the
Purchaser or any the Purchaser’s Representatives as the Purchaser may reasonably
request;

 

  (g) the PRC Affiliate will provide the Purchaser’s Representatives with
unlimited and unimpeded access to all of its buildings, facilities, and tangible
assets (including the Related Property) subject to such right of access being
exercised in such a way so as to minimise interference with the existing
business operations of the PRC Affiliate;

 

  (h)

each of the Insurance Policies (or any renewed or replacement policies) shall be

 

21



--------------------------------------------------------------------------------

 

held in force, and Vendor, Main Union, and PRC Affiliate shall not do, or omit
to do, anything which might:

 

  (i) make any of the Insurance Policies void or voidable;

 

  (ii) entitle any of the insurers under any of the Insurance Policies to refuse
indemnity in relation to particular claims in whole or in part;

 

  (iii) result in an increase in the premium payable under any of the Insurance
Policies; or

 

  (iv) prejudice the ability to effect insurance, on the same or better terms,
in the future,

provided that this shall not prevent the notification to insurers of claims in
circumstances which might give rise to claims under any of the Insurance
Policies in accordance with the terms of the relevant Insurance Policies;

 

  (i) each of Main Union and the PRC Affiliate shall promptly upon obtaining
knowledge thereof, give notice to the Purchaser of (i) any litigation,
investigation or proceeding affecting it that may have a material adverse effect
on its business, operations, properties, assets or financial condition or
(ii) any event or matter that may result in an adverse change in its business,
operations, properties, assets or financial condition;

 

  (j) each of Main Union and the PRC Affiliate shall notify the Purchaser of all
management decisions of each of Main Union and the PRC Affiliate: (i) that are
likely to result in non-public, commercially sensitive information reaching the
public domain; or (ii) relating to a new engagement or appointment of a third
party Contract or if the Contract sum involved exceeds US$100,000; and provide a
copy of all documents in relation to such management decisions to the Purchaser;

 

  (k) the PRC Affiliate shall notify the Purchaser of all expenditure, save for
any which is of a routine nature and is incurred in the ordinary course of its
business (“Routine Expenditure”). All expenditure (including Routine
Expenditure) shall be notified in writing to Mindy Wen (or such other person
designated by the Purchaser in writing for the purposes of this Clause 6.2 (k))
who shall acknowledge the same in writing on behalf of the Purchaser. Any
expenditure which is not Routine Expenditure will be refunded to the PRC
Affiliate by the Vendor or the Vendor’s Guarantor.

 

  (l) the Vendor shall procure that Main Union will prepare and submit
application papers to the relevant PRC authorities in respect of the increase in
registered capital of the PRC Affiliate as contemplated by the New Funding
Arrangements. Such preparation and submission will be carried out in
consultation with the Purchaser, provided that the Purchaser shall have the
rights to consent to the form of such application papers prior to the submission
thereof.

 

6.3 Any breach of any of the undertakings given by the Vendor and the Vendor’s
Guarantor under Clause 6.1 and Clause 6.2, occurring before Completion shall, in
addition and without prejudice to any other rights or remedies available to the
Purchaser, entitle the Purchaser to terminate this Agreement by providing
written notice to the Vendor.

 

22



--------------------------------------------------------------------------------

6.4 Within 5 Business Days after the date of this Agreement, the Vendor shall
provide the Purchaser with photocopies of the latest bank statements of each
Main Union and the PRC Affiliate.

 

7. COMPLETION ACCOUNTS

 

7.1 As soon as practicable after Completion and in any event not later than 60
days after Completion, the Purchaser shall procure that the Audited Financial
Statements be prepared in accordance with the provisions of Clause 7.2. Any
costs, fees or expenses payable to professional advisors and incurred in the
preparation of the Audited Financial Statements shall be paid by the Purchaser.

 

7.2 The Audited Financial Statements shall:-

 

  (a) be prepared in accordance with IFRS, and to the extent not consistent with
the Applicable Accounting Principles, there shall be applied and adopted the
same bases and policies of accounting (the “Adopted Accounting Policies”) as
applied or adopted for the preparation of the accounts;

 

  (b) be audited by the Auditors and give a true and fair view of the state of
affairs of Main Union and the PRC Affiliate as at the Completion Date;

 

  (c) be complete and accurate in all material respects and in particular shall
make full provision for all established liabilities of Main Union and the PRC
Affiliate at the Completion Date.

 

7.3 Within 15 Business Days after the Audited Financial Statements have been
prepared, the Purchaser shall send to the Vendor a copy of the Audited Financial
Statements together with such working papers used in connection with the
preparation of the same as Purchaser reasonably considers necessary or
appropriate.

 

8. RISK OF PROPERTY PRIOR TO COMPLETION

 

8.1 Subject to Clause 8.2 below, risk in the Owned Properties and Related
Property will pass to the Purchaser upon Completion.

 

8.2 If between the date of this Agreement and Completion the Owned Properties
and Related Property or any part thereof was damaged or destroyed due to fire,
earthquake, or other calamities, force majeure, Act of God or any other reason,
the following provisions shall apply:

 

  (a) if (i) the Reinstatement Costs exceed 5% of the Consideration or (ii) the
time required for Full Instatement will exceed 6 months, the Purchaser shall
have the option to either (A) proceed to Completion in accordance with Clause 5
above on the basis that all business interruption insurance and all property
risk insurance, together with all rights and benefits therein arranged by the
Vendor (details of which have been disclosed to the Purchaser) shall be assigned
to the Purchaser; or (B) postpone Completion until after the relevant damaged
Owned Properties and Related Property have been reinstated by the Vendor to the
original condition prior to such damage or destruction.

 

  (b)

In all circumstances save for those contemplated by (a) above, the Purchaser
shall be obliged to complete the purchase of the Sale Shares with a reduction to
the

 

23



--------------------------------------------------------------------------------

 

Consideration in an amount equal to the Reinstatement Costs; and

 

  (c) Any postponed Completion shall take place on a date specified by the
Purchaser in a written notice to the Vendor provided that (i) the reinstatement
work shall be completed within 12 months of the Relevant Date and approval for
occupation in compliance with all applicable laws and regulations has been
obtained; (ii) the specified date must not be less than 30 days from the date of
such notice; and (iii) if the reinstatement is not completed within such
12-month period the Purchaser shall have the right to terminate this Agreement
by written notice to the Vendor and not complete the purchase of the Sale Shares
and all moneys paid towards the Consideration by the Purchaser under this
Agreement shall be forthwith refunded to the Purchaser.

For the purposes of this Clause 8.2,

“Reinstatement Costs” shall mean the total costs and expenses for reinstating
the damaged or destroyed portion of the Owned Properties and Related Property
together with all professional fees in relation thereto.

“Full Instatement” means completion of all repairs and necessary work to achieve
reinstatement to the original condition of the Owned Properties and Related
Property.

 

8.3 The Vendor or the Vendor’s Guarantor shall take out sufficient insurance
over the Owned Properties and Related Property effective from the date of this
Agreement covering damage and destruction due to reasons stated above as a
minimum. If the Purchaser is obliged to or elects to proceed with Completion,
the Purchaser shall reinstate the Owned Properties and Related Property at its
own costs on the basis that all business interruption insurance and all property
risk insurance, together with all rights and benefits therein arranged by the
Vendor (details of which have been disclosed to the Purchaser) shall be assigned
to the Purchaser.

 

8.4 For the purpose of Clause 8.2:

 

  (a) The “Relevant Date” shall mean the end of the event or incident which
results in the Owned Properties and Related Property or the part thereof being
damaged or destroyed;

 

  (b) The Reinstatement Costs shall be the amount which the Vendor and the
Purchaser may agree within 15 days from the Relevant Date. In the absence of
agreement within such period, the Reinstatement Costs shall be determined in
writing by the QS as being the costs for reinstating the relevant damaged or
destroyed portion. For such purpose, the “QS” shall be the Shanghai office of
Davis Langdon & Seah or such other firm as the Vendor and the Purchaser may
agree. In making such determination, the QS shall act as an expert but not an
arbitrator, and its determination shall (in the absence of manifest error) be
final and conclusive. The fees and expenses of the QS shall be borne by the
Vendor and the Purchaser in equal shares.

 

9. WARRANTIES, REPRESENTATIONS AND UNDERTAKINGS

 

9.1 The Vendor and the Vendor’s Guarantor hereby represent and warrant to the
Purchaser in the terms set out in Schedule 5.

 

9.2 Each Party hereby warrants to the other Party that:

 

24



--------------------------------------------------------------------------------

  (a) it has the power to execute, perform its obligations under and enter into
all transactions contemplated by, this Agreement and all necessary corporate and
other action has been taken to authorise the execution, delivery and performance
by it of this Agreement and the documents herein contemplated;

 

  (b) the execution and performance of this Agreement and the documents herein
contemplated do not violate any applicable law, rule or regulation to which it
is subject; and

 

  (c) this Agreement constitutes valid and legally binding obligations on its
part in accordance with its terms.

 

9.3 Each of the Warranties shall be construed as a separate Warranty and (save
as expressly provided to the contrary in this Agreement) shall not be limited or
restricted by reference to or inference from the terms of any other Warranty.

 

9.4 The Warranties are made and given subject to and qualified by matters
Disclosed, and the Vendor shall not be, nor shall it be deemed to be, in breach
of or have any obligation or liability under or in connection with any of the
Warranties to the extent of anything Disclosed. No other knowledge relating to
the PRC Affiliate or Main Union (actual, constructive or imputed) prevents or
limits a claim made by the Purchaser for a breach of the Warranties. The Vendor
and the Vendor’s Guarantor may not invoke the Purchaser’s knowledge (actual,
constructive or imputed) of a fact or circumstance which might make a Warranty
untrue, inaccurate or misleading as a defence to a claim for a breach of the
Warranties given hereunder.

 

9.5 The Vendor and the Vendor’s Guarantor further warrant and undertake to and
with the Purchaser (with the intent that the provisions of this Clause 9.5 shall
continue to have full force and effect notwithstanding Completion) that the
Warranties given by it will be true and accurate in all respects as at the date
of this Agreement and as at Completion as if they had been given on the
Completion Date.

 

9.6 The Vendor and the Vendor’s Guarantor undertake that they will, from time to
time and at any time before the expiry of the applicable time periods specified
in Clause 12.3, whether before or after Completion, notify in writing to the
Purchaser as soon as possible any event, fact or circumstance which has become
actually known to them after the date hereof and which amounts to a material
breach of any of the Warranties.

 

9.7 The Vendor and the Vendor’s Guarantor acknowledge and accept that the
Purchaser is entering into this Agreement in reliance upon each of the
Warranties and that the Warranties have been given in order to induce the
Purchaser to enter into this Agreement and may be relied upon by the Purchaser
notwithstanding any other investigation which may have been made by the
Purchaser.

 

10. TERMINATION

 

10.1 If this Agreement is terminated pursuant to Clause 3.4 or the Purchaser
elects to terminate this Agreement in accordance with Clauses 6.3 or 8.2(c) or
as otherwise expressly provided under this Agreement then:

 

  (a) all rights and obligations of the Parties will cease immediately upon
termination except that:-

 

25



--------------------------------------------------------------------------------

  (i) termination will not affect the then accrued rights and obligations of the
Parties (including the right to damages for the breach, if any, giving rise to
the termination and any other pre-termination breach by either Party); and

 

  (ii) termination will be without prejudice to the continued application of
Clause 15.3 (Confidentiality) (and all provisions relevant to the interpretation
and enforcement thereof), which will remain in full force and effect;

 

  (b) (in the case of termination pursuant to Clause 3.4), the Vendor will (in
addition to any other remedy the Purchaser may have) indemnify the Purchaser on
demand against all costs incurred by the Purchaser in relation to the
negotiation, preparation, execution and termination of this Agreement and the
satisfaction of any of the Conditions Precedent.

 

10.2 In the event that all Conditions Precedent are satisfied but the Purchaser
fails to complete the purchase of the Sale Shares, the Purchaser will pay all
reasonable costs incurred by the Vendor in relation to the negotiation,
preparation, execution and termination of this Agreement and the satisfaction of
the Conditions Precedent.

 

11. GUARANTEE AND Indemnity

 

11.1 Each of the Vendor and the Vendor’s Guarantor irrevocably undertakes to
keep the Purchaser indemnified, subject to Clause 12, against any and all
losses, costs, damages, claims, demands, actions, proceeding and liabilities
(including all reasonable legal costs or legal fees) that the Purchaser may
incur or suffer in connection with or arising from any breach by the Vendor of
this Agreement including any breach of any of the Vendor’s Warranties.

 

11.2 For the purpose of this Agreement and the transactions contemplated
hereunder, the Vendor’s Guarantor must continue to maintain a net asset value no
less than US$20 million for a period of 3 years from the Completion Date and no
less than US$15 million for a period of 6 years thereafter.

 

12. INDEMNIFICATION

 

12.1 Indemnification by the Vendor and the Vendor’s Guarantor

Indemnification. Each of Vendor and the Vendor’s Guarantor (the “Indemnifying
Person”) will jointly and severally indemnify and hold harmless the Purchaser,
its Affiliates (including, following Completion, Main Union and the PRC
Affiliate) and successors in title and their respective directors, officers,
employees, agents, consultants, advisers and the Purchaser’s Representatives
(each, an “Indemnified Person”) from and against all claims, suits, losses,
liabilities, damages, costs, fees and expenses (including, without limitation,
legal expenses), bonds, dues, assessments, fines, penalties, and taxes, whether
or not involving a Third Party Claim (collectively, “Losses”), incurred or
suffered by the Indemnified Persons or any of them as a result of, arising out
of or directly or indirectly relating to:-

 

  (a) any fraud of Main Union or the PRC Affiliate prior to Completion, any
fraud of the Vendor or the Vendor’s Guarantor, or any breach of, or inaccuracy
in, or failure to fully comply with any of the Warranties herein or any
representation, warranty, covenant or obligation herein or in any Basic Document
or in any document, Schedule, instrument or certificate delivered pursuant to
this Agreement (other than the Shareholders’ Agreement, which contains a
separate indemnity); and

 

26



--------------------------------------------------------------------------------

  (b) the liabilities of Main Union or the PRC Affiliate existing prior to
Completion that are not reflected in the calculation of Main Union’s net asset
value in the Audited Financial Statements, including, without limitation,
certain indebtedness to Related Persons or third parties, tax liabilities,
liabilities for fines with respect to construction delays in connection with the
Land Grant Contract and other pre-Completion liabilities of Main Union or the
PRC Affiliate as may be mutually agreed by the Parties.

 

  (c) any liability or loss arising out of the Inter-Company Funding (which the
Vendor and the Vendor’s Guarantor acknowledge was not made available in full
compliance with the requirements of law) including :-

 

  (i) any and all Losses as may arise out of, or directly or indirectly relate
to any payments made or documents entered into between the PRC Affiliate and
Grace Fabric prior to or on the Completion Date including those entered into
pursuant to this Agreement or the Framework Agreement;

and

 

  (ii) any and all Losses that arise from the election of the Vendor to issue a
Deferred Consideration Payment Notice and any liability to pay Tax as a result
of the extinguishment of the Inter-Company Funding required in accordance with
Clause 4.3 hereof.

 

12.2 Third Party Claims

 

  (a) Notice of Claim

If any third party notifies an Indemnified Person with respect to any matter (a
“Third Party Claim”) which may give rise to an obligation of the Indemnifying
Person to indemnify under Clause 12.1, then the Indemnified Person will promptly
give written notice to the Indemnifying Person; provided, however, that no delay
on the part of the Indemnified Person in notifying the Indemnifying Person will
relieve the Indemnifying Person from any obligation under this Clause 12.2,
except to the extent such delay actually and materially prejudices the
Indemnifying Person.

 

  (b) Assumption of Defence, etc

The Indemnifying Person will be entitled to participate in the defence of any
Third Party Claim that is the subject of a notice given by the Indemnified
Person pursuant to Clause 12.2 (a). In addition, the Indemnifying Person will
have the right to defend the Indemnified Person against the Third Party Claim
with counsel of its choice reasonably satisfactory to the Indemnified Person so
long as (i) the Indemnifying Person gives written notice to the Indemnified
Person within fifteen days after the Indemnified Person has given notice of the
Third Party Claim that the Indemnifying Person will indemnify the Indemnified
Person from and against the entirety of any and all Losses the Indemnified
Person may suffer resulting from, arising out of, relating to, in the nature of,
or caused by the Third Party Claim, (ii) the Third Party Claim involves only
money damages and does not seek an injunction or other equitable relief against
the Indemnified Person, (iii) the Indemnified Person has not been advised by
counsel that an actual or potential

 

27



--------------------------------------------------------------------------------

conflict exists between the Indemnified Person and the Indemnifying Person in
connection with the defence of the Third Party Claim, (iv) the Third Party Claim
does not relate to or otherwise arise in connection with taxes or any criminal
or regulatory enforcement action, and (v) the Indemnifying Person conducts the
defence of the Third Party Claim actively and diligently. The Indemnified Person
may retain separate co-counsel at its sole cost and expense and participate in
the defence of the Third Party Claim; provided, however, that the Indemnifying
Person will pay the fees and expenses of separate co-counsel retained by the
Indemnified Person that are incurred prior to the Indemnifying Person’s
assumption of control of the defence of the Third Party Claim.

 

  (c) Limitations on Indemnifying Party

The Indemnifying Person will not consent to the entry of any judgment or enter
into any compromise or settlement with respect to the Third Party Claim without
the prior written consent of the Indemnified Person unless such judgment,
compromise or settlement (i) provides for the payment by the Indemnifying Person
of money as sole relief for the claimant and (ii) involves no finding or
admission of any violation of law or the rights of any Person and has no effect
on any other claims that may be made against the Indemnified Person.

 

  (d) Indemnified Person’s Control

If the Indemnifying Person fails to conduct the defence of the Third Party Claim
actively and diligently within 7 days after the Indemnified Person has given
notice of the Third Party Claim, the Indemnified Person may defend, and may
consent to the entry of any judgment or enter into any compromise or settlement
with respect to, the Third Party Claim in any manner it may deem appropriate
(and the Indemnified Person need not consult with, or obtain any consent from,
the Indemnifying Person in connection therewith). If the Indemnifying Person
conducts the defence of the Third Party Claim actively and diligently but any of
the other conditions in subclause (b) above is or becomes unsatisfied, the
Indemnified Person may defend, and may consent to the entry of any judgment or
enter into any compromise or settlement with respect to, the Third Party Claim;
provided, however, that the Indemnifying Person will not be bound by the entry
of any such judgment consented to, or any such compromise or settlement
effected, without its prior written consent (which consent will not be
unreasonably withheld or delayed). In the event that the Indemnified Person
conducts the defence of the Third Party Claim pursuant to this subclause (d),
the Indemnifying Person will (i) advance the Indemnified Person promptly and
periodically for the costs of defending against the Third Party Claim (including
reasonable attorneys’ fees and expenses) and (ii) remain responsible for any and
all other Losses that the Indemnified Person may incur or suffer resulting from,
arising out of, relating to, in the nature of or caused by the Third Party Claim
to the fullest extent provided in this Clause 12.

 

  (e) Consent to Jurisdiction Regarding Third Party Claim

The Indemnifying Person, hereby consents to the non-exclusive jurisdiction of
any court in which any Third Party Claim may be brought against any Indemnified
Person for purposes of any claim which such Indemnified Person may have against
such Indemnifying Person pursuant to this Agreement in connection with such
Third Party Claim.

 

28



--------------------------------------------------------------------------------

12.3 Time Limits on Claims

A claim for indemnification that arises from a breach of, or inaccuracy in, any
Warranty may be brought under Clause 12.1 if notice of such claim is given to
the Vendor or the Vendor’s Guarantor prior to the expiration of the following
applicable periods:

 

  (a) If such claim arises under the Warranties set forth in Article 1
(Incorporation and Share Capital) of Schedule 5, such claim may be asserted at
any time.

 

  (b) If such claim arises under the Warranties set forth in Article 2
(Authorization and Validity of Transactions) or Article 7 (Records and Taxes) of
Schedule 5, such claim must be asserted prior to the later of (i) the ninth
anniversary of the Completion Date or (ii) the thirtieth (30th) day after the
expiration of the applicable statute of limitations (taking into account any
tolling periods and other extensions).

 

  (c) If such claim arises under any other Warranties, such claim must be
asserted prior to the third anniversary of the Completion Date.

Any claim asserted prior to the expiration of the applicable period in subclause
(a), (b) or (c) above shall survive until the final resolution thereof and the
liability of the Indemnifying Person with respect to claims timely made
hereunder shall continue thereafter until the Indemnifying Person’s liability
therefor is determined and resolved. Any claim not asserted pursuant to a notice
to the Vendor or the Vendor’s Guarantor prior to the expiration of the
applicable period in subclause (b) or (c) above shall expire and be forever
barred.

 

12.4 Additional Limitations on Indemnification

Notwithstanding any other provision of this Agreement:

 

  (a) Deductible Amount

No amount of indemnity shall be payable in the case of claims by any Indemnified
Person that arises from a breach of, or inaccuracy in, any Warranty unless,
until and only to the extent that any Indemnified Person (individually or
collectively with all other Indemnified Persons) has suffered or incurred actual
Losses aggregating in excess of US$10,000 (the “Deductible Amount”), whereupon
any Indemnified Person shall be entitled to claim indemnification only for the
amount in excess of the Deductible Amount, subject to the other limitations set
forth herein.

 

  (b) Maximum Liability for Breach of Warranty

Subject to Clause 12.5 (No Limitations for Fraud) and Clause 12.8 (Purchaser
Offset Rights), the aggregate out-of-pocket liability of the Vendor and/or the
Vendor’s Guarantor for claims by any Indemnified Person that arise from a breach
of, or inaccuracy in, any Warranty will be limited to US$20 million.

 

  (c) Other Limitations

 

29



--------------------------------------------------------------------------------

  (i) If an Indemnifying Person pays to an Indemnified Person an amount to cover
such Indemnified Person’s Losses with respect to a Third Party Claim and such
Indemnified Person subsequently receives from a third party a sum that
compensates the Indemnified Person for Losses incurred or suffered due to such
Third Party Claim, the Indemnified Person shall forthwith repay to the
Indemnifying Person an amount equal to whichever is the lesser of that sum and
the amount paid by the Indemnifying Person to the Indemnified Person in respect
of such Losses, after deducting (in either case) all reasonable costs and
charges and expenses incurred by the Indemnified Person in obtaining that
payment and in recovering that sum from the third party.

 

  (ii) An Indemnified Person shall have no claim against any Indemnifying Person
if and to the extent that:

 

  (aa) the claim would not have arisen but for a change in legislation or the
interpretation of the law or published administrative practice of any
government, governmental department, agency or regulatory body made after
Completion; or

 

  (bb) the claim relates to Losses in respect of which an Indemnified Person has
already received reimbursement from the Indemnifying Party or recovered under a
policy of insurance in favour of the Indemnified Party.

 

12.5 No Limitations for Fraud

Notwithstanding anything to the contrary, the limitations set forth in Clauses
12.3 and 12.4 above shall not apply to limit any claim based on fraud or
intentional misconduct.

 

12.6 Other Remedies; Survival

This indemnity shall be the Purchaser’s sole and exclusive remedy after
Completion with respect to any liabilities arising as a result of any breach of,
or inaccuracy in any Warranties. In all other respects, this indemnity shall be
without prejudice to any other rights and remedies of the Purchaser arising
under this Agreement or otherwise and all other rights and remedies are
expressly reserved to the Purchaser. Subject to Clause 12.3, the Parties hereto
agree that their respective representations, warranties, covenants and
agreements contained in this Agreement, the Schedules, or any instrument or
certificate delivered in connection with this Agreement or any Basic Document
shall survive after Completion. This Clause 12 shall survive Completion.

 

12.7 Purchaser Offset Rights

 

  (a) Notwithstanding anything to the contrary in this Agreement, the Purchaser
may offset any amounts owed to the Purchaser for indemnification under Clause
12.1 (Indemnification by the Vendor and the Vendor’s Guarantor) or Clause 25.3
(Tax Indemnification) against any amount payable by Purchaser, AGY U.S., Main
Union, or the PRC Affiliate to Vendor, Vendor’s Guarantor, or their Affiliates
pursuant to any of the Basic Documents, as and when such payments become due and
payable.

 

  (b)

Nothing in this Clause 12.8 shall prevent the Purchaser, AGY U.S., Main Union,
or the PRC Affiliate from enforcing their rights to demand immediate payment of

 

30



--------------------------------------------------------------------------------

 

sums due to them by taking whatever legal action or exercising such other rights
as they may have under applicable law as they may deem appropriate in their
absolute discretion.

 

12.8 No Circular Recovery

With respect to any claim brought by an Indemnified Person against the Vendor or
the Vendor’s Guarantor relating to this Agreement, the Framework Agreement, or
any of the Basic Documents, each of the Vendor and the Vendor’s Guarantor
expressly waives any right of subrogation, contribution, advancement,
indemnification, or other claim against Main Union and the PRC Affiliate with
respect to any amounts owed by the Vendor or the Vendor’s Guarantor pursuant to
this Clause 12 or Clause 25.3.

 

13. SEVERABILITY

Each and every obligation under this Agreement shall be treated as a separate
obligation and shall be severally enforceable as such and in the event of any
obligation or obligations being or becoming unenforceable in whole or in part.
If at any time any one or more provisions hereof is or becomes invalid, illegal,
unenforceable or incapable of performance in any respect, they shall be deemed
to be deleted from this Agreement and the validity, legality, enforceability or
performance of the remaining provisions hereof shall not thereby in any way be
affected or impaired.

 

14. ENTIRE AGREEMENT

This Agreement constitutes the entire agreement and understanding between the
Parties in connection with the subject matter of this Agreement and supersedes
all previous term sheets, proposals, representations, warranties, agreements or
undertakings relating thereto whether oral, written or otherwise and neither
Party has relied on any such term sheets, proposals, representations,
warranties, agreements or undertakings.

 

15. PUBLIC ANNOUNCEMENTS; CONFIDENTIALITY

 

15.1 Treatment of confidential information exchanged by and among the Parties
and their Affiliates and the making of public announcements and disclosures
regarding the terms of this Agreement and the transactions contemplated hereby
shall be governed by Clause 5 of the Framework Agreement, which is hereby
incorporated into this Agreement by reference.

 

15.2 This Clause 15 shall survive Completion.

 

16. ASSIGNMENT AND COUNTERPARTS

 

16.1 This Agreement shall be binding on and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns.

 

16.2

Neither the Vendor nor the Purchaser may assign its rights or benefits or novate
its obligations under this Agreement without the prior written consent of the
other Party (such consent shall not be unreasonably withheld or delayed).
Notwithstanding the foregoing, either the Vendor or the Purchaser may assign its
rights, benefits and obligations under this Agreement to its Affiliate or to any
Person that acquires, whether by purchase of assets, merger, consolidation,
reorganization or other corporate-level transaction, by operation of law or
otherwise, all or substantially all of the business and assets of the Vendor or
the Purchaser (as the case may be) provided that the New

 

31



--------------------------------------------------------------------------------

 

Funding Arrangements have been completed. The Vendor’s Guarantor may not assign
its rights or benefits or novate its obligations under this Agreement without
the prior written consent of the Purchaser.

 

16.3 This Agreement may be executed in one or more counterparts including
counterparts transmitted by telecopier or facsimile, each of which shall be
deemed an original, but all of which signed and taken together, shall constitute
one document.

 

17. NOTICES AND OTHER COMMUNICATION

Any notice or other communication (and all supporting documents required in
respect of Completion and the satisfaction of the Conditions Precedent) to be
given under this Agreement shall be in writing in English. Such documents may be
sent by post or delivered by hand or given by facsimile or by courier to the
address or fax number from time to time designated, the initial address and fax
number so designated by each Party are set out in Schedule 7. Any such notice or
communication shall be sent to the Party to whom it is addressed and must
contain sufficient reference and/or particulars to render it readily
identifiable with the subject-matter of this Agreement. If so delivered by hand
or given by facsimile such notice or communication shall be deemed received on
the date of dispatch and if so sent by post (or, if sent to an address outside
of Beijing, so sent by courier) shall be deemed received three (3) Business Days
after the date of dispatch (in the case of local mail) and five (5) Business
Days after the date of dispatch (in the case of overseas mail or courier). Each
Person making a communication hereunder by facsimile shall promptly confirm by
email to the Person to whom such communication was addressed.

 

18. FURTHER ASSURANCE

 

18.1 Each of the Parties hereto shall, at his or its (as the case may be) own
expense, execute, sign, perfect, do all such further instrument, assurance, acts
and things as the other Party may, in his/its or their absolute discretion,
require from time to time for facilitating the exercise of all powers,
authorities and discretions vested in the other Party and/or giving full effect
to the terms and conditions of this Agreement, including without limitation,
ensuring that this Agreement is enforceable.

 

18.2 The Vendor’s Guarantor hereby covenants and undertakes to the Purchaser
that it will procure and ensure the due performance and observance by the Vendor
(and, as applicable, by Main Union, the PRC Affiliate, and Grace Fabric) of its
obligations, covenants and undertakings in this Agreement, the Framework
Agreement, and the Basic Documents.

 

19. COSTS AND EXPENSES

Each party shall be responsible for its own legal and professional advisors’
costs incurred in the preparation and negotiation of this Agreement (save in the
circumstances contemplated by Clause 10.1 (b) and 10.2). For the avoidance of
doubt, the Parties agree that all costs, fees and expenses payable to Jin Mao,
as PRC counsel to the Vendor and BOCI as financial advisors to the Vendor will
be borne by the Vendor or the Vendor’s Guarantor.

 

32



--------------------------------------------------------------------------------

20. PAYMENTS

 

20.1 Unless otherwise expressly stated, all payments to be made under this
Agreement shall be made in US Dollars to the Party to which payment is required
to be made as follows:

 

  (a) to the Vendor in immediately available funds to the account of the Vendor
at:

bank: Far Eastern International Bank, Hong Kong Branch at 20/F, 8 Queen’s Road
Central, Central, Hong Kong

account number: [account number]

or such other account or accounts as the Vendor may specify; and

 

  (b) to the Purchaser in immediately available funds to the account of the
Purchaser at:

such bank account as may be established by the Purchaser prior to Completion,
details of which shall be notified to the Vendor.

or such other account as the Purchaser may specify.

 

20.2 If either Party shall fail to pay any sum payable hereunder within seven
days of the relevant due date, such Party shall pay interest on such sum from
the due date to the date of actual payment (both before and after judgment) at
the rate from time to time determined by the other Party to be at one per cent
above the best lending rate for US Dollars quoted by The Hong Kong and Shanghai
Banking Corporation Limited in Hong Kong on the relevant due date.

 

21. MISCELLANEOUS

 

21.1 For the avoidance of doubt, any obligation on the part of the Purchaser to
purchase the Sale Shares hereunder is made solely to the Vendor, and no other
Person shall have any right to enforce such obligation against the Purchaser.

 

21.2 No waiver of any provision of this Agreement shall be effective unless set
forth in a written instrument signed by the Party waiving such provision. No
failure or delay by a Party in exercising any right, power or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of the same preclude any further exercise thereof or the exercise of
any other right, power or remedy. Without limiting the foregoing, no waiver by a
Party of any breach by the other Party of any provision hereof shall be deemed
to be a waiver of any subsequent breach of that or any other provision hereof.

 

21.3 All or any stamp duty payable on the sale and purchase of the Sale Shares
shall be borne equally by the Vendor and the Purchaser. After Completion, the
Purchaser will procure that the instruments of transfer and (if required by law)
bought and sold notes in respect of the sale and purchase of the Sale Shares are
duly stamped.

 

21.4 The provisions of this Agreement, insofar as the same shall not have been
fully performed at Completion, shall remain in full force and effect
notwithstanding Completion.

 

33



--------------------------------------------------------------------------------

21.5 No waiver by either Party to this Agreement of any breach by the other
Party of any provision hereof shall be deemed to be a waiver of any subsequent
breach of that or any other provision hereof and any forbearance or delay by the
relevant Party in exercising any of its rights hereunder shall not be
constituted as a waiver thereof.

 

21.6 Time shall be of the essence as regards any time, date or period mentioned
in this Agreement and any time, date or period substituted for the same by
agreement of the Parties hereto or otherwise.

 

22. GOVERNING LAW AND DISPUTE RESOLUTION

 

22.1 Governing Law

This Agreement shall be governed by, and construed in accordance with, the laws
of Hong Kong applicable to contracts to be performed wholly within Hong Kong,
without regard to the principles of conflicts of law of any jurisdiction.
Notwithstanding anything in this Agreement to the contrary, each Party consents
for itself and in respect of its property, generally and unconditionally, to
non-exclusive jurisdiction in any court in the United States, Cayman Islands,
Hong Kong and Taiwan for purposes of the other Party’s enforcement of and/or
execution upon any award rendered in an arbitration proceeding between the
Parties. Each Party hereby irrevocably waives any objection, including objection
to the laying of venue or based on the grounds of forum non conveniens, that it
may now or hereafter have to the bringing of any such action or proceeding in
such jurisdiction.

 

22.2 Dispute Resolution

Any disputes or claims arising out of or in connection with or relating to this
Agreement, or the breach, termination or invalidity hereof shall be finally
resolved in accordance with Clause 6 of the Framework Agreement, which is hereby
incorporated into this Agreement by reference.

 

23. PROCESS AGENT

 

23.1 Each of the Vendor and the Vendor’s Guarantor hereby irrevocably appoints
Mr. Su Zhaoqu at its address at 1112A, Ocean Centre, Harbour City, Tsimshatsui,
Kowloon, Hong Kong as its process agent to accept, for and on its behalf,
service of notice, request or other communication or process in any legal action
or proceedings arising out or of in connection with this Agreement in Hong Kong.
Each of the Vendor and the Vendor’s Guarantor hereby agrees that any legal
process, including any writ or originating summons or otherwise and any other
summons or notices to be served on the Vendor or the Vendor’s Guarantor by the
Purchaser, in any legal proceeding or action in any court or tribunal shall be
deemed sufficiently and duly served:-

 

  (a) if delivered personally to the process agent’s address herein given, at
the time of such delivery;

 

  (b) if sent by letter postage prepaid to the process agent’s address herein
given, forty-eight (48) hours after posting.

This Clause is in addition to and without prejudice to Clause 17 above.

 

34



--------------------------------------------------------------------------------

23.2 The Purchaser hereby irrevocably appoints Law Debenture Trust whose
principal place of business in Hong Kong is Suite 3105, 31/F Alexandra House, 18
Chater Road, Central Hong Kong as its process agent to accept, for and on its
behalf, service of notice, request or other communication or process in any
legal action or proceedings arising out or of in connection with this Agreement
in Hong Kong. The Purchaser hereby agrees that any legal process, including any
writ or originating summons or otherwise and any other summons or notices to be
served on the Purchaser by the Vendor, in any legal proceeding or action in any
court or tribunal shall be deemed sufficiently and duly served:-

 

  (a) if delivered personally to the process agent’s address herein given, at
the time of such delivery;

 

  (b) if sent by letter postage prepaid to the process agent’s address herein
given, forty-eight (48) hours after posting.

This Clause is in addition to and without prejudice to Clause 17 above.

 

24. NON-COMPETITION

 

24.1 For the purpose of assuring the Purchaser of the full benefit of its
interest in the Business and goodwill of Main Union and the PRC Affiliate, the
Vendor undertakes to the Purchaser that, for the period from the Completion Date
through and including the third (3rd) anniversary of the Completion Date (the
“Restriction Period”), the Vendor and its Affiliates will not and will procure
that the Senior Management will not:

 

  (a) be concerned with, or engaged or interested in, any business that in any
manner, directly or indirectly, competes with the Business (including, without
limitation, by producing or selling glass yarn products);

 

  (b) solicit in any manner any Person who is or has been during the Restriction
Period a customer or client of the Purchaser, the PRC Affiliate, or Main Union
for the purpose of offering to such Person any goods or services similar to or
competing with the Business;

 

  (c) solicit any Person who is or has been during the Restriction Period a
supplier of the Purchaser, the PRC Affiliate, or Main Union, in any manner that
could adversely affect the Business; or

 

  (d) solicit or entice away, or endeavor to solicit or entice away, any
employee or officer of the Purchaser, the PRC Affiliate, or Main Union.

 

24.2 Each undertaking in paragraphs (a), (b), (c), and (d) of Clause 24.1 shall
be treated as independent of the other undertakings so that, if any of them is
held to be invalid or unenforceable for any reason, the remaining undertakings
shall be valid to the extent that they are not affected.

 

24.3 The Vendor hereby acknowledges and declares that it has duly considered the
undertakings set out in Clause 24.1 and considers that they are reasonable in
the circumstances, and warrants and undertakes to the Purchaser that the Vendor
and its Affiliates will not challenge or query the validity and enforceability
of these undertakings.

 

35



--------------------------------------------------------------------------------

25. TAX MATTERS

 

25.1 U.S. Tax Classification Elections. Prior to Completion, the Vendor will
sign an IRS Form 8832 in the name of each of Main Union and the PRC Affiliate,
such forms being completed by Purchaser, to elect to be treated as entities
disregarded from their owners for U.S. federal tax purposes effective no later
than as of the Completion Date.

 

25.2 U.S. Tax Returns. Without the express consent of the Purchaser, the Vendor
will not, and will cause its Affiliates not to, file any Tax Returns with a U.S.
Governmental Authority relating to Main Union or the PRC Affiliate.

 

25.3 Tax Indemnification. Each Indemnifying Person will jointly and severally
indemnify, exonerate, and hold free and harmless the Indemnified Persons from
and against any and all Losses incurred or suffered by the Indemnified Persons
or any of them as a result of, arising out of, or directly or indirectly
relating to:-

 

  (a) Taxes (or the non-payment thereof) of Main Union or the PRC Affiliate for
all Taxable periods ending on or before the Completion Date and the portion
through the end of the Completion Date for any Taxable period that includes (but
does not end on) the Completion Date (the “Pre-Completion Tax Period”),

 

  (b) all Taxes of any member of an affiliated, consolidated, combined or
unitary group for Tax purposes of which Main Union or the PRC Affiliate is or
was a member on or prior to the Completion Date, and

 

  (c) any and all Taxes of any Person (other than Main Union or the PRC
Affiliate) imposed on Main Union or the PRC Affiliate as a transferee or
successor, by Contract, or pursuant to any law, rule or regulation, which Taxes
relate to an event or transaction occurring before the Completion.

Notwithstanding any other provision of this Agreement, the indemnity under this
Clause 25.3 will not be subject to any limitation contained elsewhere in this
Agreement; provided, however, that no claim may be made pursuant to this Clause
25.3 subsequent to the sixtieth (60th) day after the expiration of the
applicable statute of limitations (taking into account any tolling periods and
other extensions). For the avoidance of doubt, the limitations in Clauses
12.4(a) (Deductible Amount) and 12.4(b) (Maximum Liability for Breach of
Warranty) will not apply to claims for indemnification under this Clause 25.3.

 

25.4 Tax-Sharing Agreements. All Tax-sharing agreements or similar agreements
and all powers of attorney with respect to or involving Main Union or the PRC
Affiliate will be terminated prior to the Completion and, after the Completion,
neither Main Union nor the PRC Affiliate will be bound thereby or have any
liability thereunder.

 

25.5 Cooperation on Tax Matters. The Purchaser and the Vendor will cooperate
fully and will cause their Affiliates to cooperate fully, as and to the extent
reasonably requested by either Party, in connection with any Tax matters
relating to Main Union or the PRC Affiliate (including by the provision of
reasonably relevant records or information). The Party requesting such
cooperation will pay the reasonable out-of-pocket expenses of the other Party.

 

25.6

Pre-Completion Taxes. The Vendor will pay (i) all Taxes of Main Union and of the
PRC Affiliate for the Pre-Completion Tax Period; (ii) all Taxes of any member of
an

 

36



--------------------------------------------------------------------------------

 

affiliated, consolidated, combined or unitary group for Tax purposes of which
Main Union or the PRC Affiliate is or was a member on or prior to the Completion
Date; and (iii) any and all Taxes of any person imposed on Main Union or the PRC
Affiliate for any period as a transferee or successor in respect of a
transaction occurring on or before the Completion Date, by law, Contract, or
otherwise; provided, however, that the Vendor will not be liable for any Taxes
attributable to actions not in the ordinary course of business and not
contemplated by this Agreement taken by the Purchaser, Main Union, or the PRC
Affiliate on or after the Completion Date.

 

25.7 Straddle Periods. In the case of any Tax period that includes (but does not
end on) the Completion Date (a “Straddle Period”), the amount of any Taxes of
Main Union or the PRC Affiliate based upon or measured by net income or gain
which relate to the Pre- Completion Tax Period will be determined based on an
interim closing of the books as of the close of business on the Completion Date
(and for such purpose, the Tax period of any partnership or other pass-through
entity in which Main Union or the PRC Affiliate holds a beneficial interest will
be deemed to terminate at such time). The amount of Taxes other than Taxes of
Main Union or the PRC Affiliate based upon or measured by net income or gain for
a Straddle Period which relate to the Pre- Completion Tax Period will be deemed
to be the amount of such Tax for the entire Tax period multiplied by a fraction,
the numerator of which is the number of days in the portion of the Tax period
ending on the Completion Date and the denominator of which is the number of days
in such Straddle Period.

 

25.8 Filing of Tax Returns. Except as otherwise provided herein, the Vendor will
prepare and duly and timely file (i) all Tax Returns of Main Union and of the
PRC Affiliate that are required to be filed on or before the Completion Date,
(ii) all Tax Returns of Main Union and of the PRC Affiliate that are required to
be filed after the Completion Date for any taxable period ending on or before
the Completion Date, and (iii) all Tax Returns required to be filed with respect
to Transfer Taxes (collectively, “Vendor Returns”). All Vendor Returns shall be
prepared on a basis consistent with the most recent tax returns of Main Union
and the PRC Affiliate, unless the Vendor determines that there is no substantial
authority for such position, and shall be true, correct, and complete in all
material respects. Not later than thirty (30) days prior to the due date for
filing of a Vendor Return, the Vendor will provide the Purchaser with a copy of
such Vendor Return. The Vendor will make such changes to any Vendor Return as
the Purchaser may reasonably request, and will not file such Vendor Return
without the Purchaser’s consent, which will not be unreasonably withheld,
conditioned, or delayed. The Purchaser will prepare and file all Tax Returns
other than Vendor Returns; provided, however, that not later than thirty
(30) days prior to the due date for the filing of a Straddle Period Tax Return,
and not later than thirty (30) days prior to filing any amended Tax Return
relating to a Pre-Completion Tax Period, the Purchaser will provide the Vendor
with a copy of such Tax Return, will make such changes to the portions of the
Tax Return that relate to the Pre-Completion Tax Period as the Vendor may
reasonably request, and will not file such Tax Return without the Vendor’s
consent, which will not be unreasonably withheld, conditioned, or delayed. In
the case of a Straddle Period Tax Return, the Vendor will pay to the Purchaser
the Vendor’s share of any Taxes due with respect to such Tax Return (determined
pursuant to Clauses 25.6 and 25.7 above) not later than seven (7) days prior to
the due date for filing such Tax Return.

 

25.9 Resolution of Tax Disputes.

 

37



--------------------------------------------------------------------------------

  (a) If an Indemnified Person receives notice of a claim by a Governmental
Authority in respect of Taxes of Main Union or the PRC Affiliate for a Tax
period within the Pre-Completion Tax Period which may give rise to a liability
of an Indemnifying Person under this Agreement (a “Pre-Completion Tax Claim”),
then the Indemnified Person will promptly give written notice to the
Indemnifying Person; provided, however, that no delay on the part of the
Indemnified Person in notifying the Indemnifying Person will relieve the
Indemnifying Person from any obligation under this Clause 25, except to the
extent such delay actually and materially prejudices the Indemnifying Person.

 

  (b) The Indemnified Person will have the right, in its discretion, to defend
Main Union, the PRC Affiliate, or any other Indemnified Person against the
Pre-Completion Tax Claim with counsel of its choice reasonably satisfactory to
the Indemnifying Person so long as the Indemnified Person conducts the defence
of the Pre-Completion Tax Claim actively and diligently. The Indemnifying Person
may retain separate co-counsel at its sole cost and expense and participate in
the defence of the Tax Claim. If the Indemnified Person conducts the defence of
the Pre-Completion Tax Claim pursuant to this Clause 25.9(b), the Indemnifying
Person will (i) advance the Indemnified Person promptly and periodically for the
costs of defending against the Pre-Completion Tax Claim (including reasonable
attorneys’ fees and expenses) and (ii) remain responsible for any and all other
Losses that the Indemnified Person may incur or suffer resulting from, arising
out of, relating to, in the nature of or caused by the Pre-Completion Tax Claim
to the fullest extent provided in this Clause 25.

 

  (c) The Indemnified Person will not consent to the entry of any judgment or
enter into any compromise or settlement with respect to a Pre-Completion Tax
Claim without the prior written consent of the Indemnifying Person, which will
not be unreasonably conditioned, withheld, or delayed.

 

25.10 Disclosure. The Purchaser, the Vendor, their Affiliates, and their
respective representatives may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that relate to such tax treatment and tax structure, all
as contemplated by U.S. Treasury Regulations section 1.6011-4(b).

 

25.11 FIRPTA. The Vendor represents and warrants that neither Main Union nor the
PRC Affiliate holds (a) an interest in any corporation organized in the United
States or any state thereof or its political subdivisions or (b) any assets that
would constitute a United States real property interest within the meaning of
section 897(c) of the Internal Revenue Code of 1986, as amended and the Treasury
Regulations thereunder.

[Remainder of Page Intentionally Left Blank.]

 

38



--------------------------------------------------------------------------------

SCHEDULE 5

REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

Subject to the matters referred to herein or Disclosed to the Purchaser, each of
the Vendor and the Vendor’s Guarantor hereby jointly and severally represents
and warrants and undertakes to the Purchaser that all representations and
statements of fact set out in this Schedule 5 or otherwise contained in this
Agreement are and will be true and accurate in all respects as at the Effective
Date and up to the time of Completion.

 

1. INCORPORATION AND SHARE CAPITAL

 

1.1 Each of Main Union and the Vendor has been duly incorporated and organized,
and is validly existing (i) in good standing and (ii) in compliance with all
filing and registration and approval requirements imposed under the relevant law
of the jurisdiction of its incorporation. Each of Main Union and the PRC
Affiliate has the corporate power and authority to own and operate its assets
and properties and to carry on its business as currently conducted.

 

1.2 All legal and procedural requirements and other formalities concerning the
constitutional documents of Main Union and the PRC Affiliate have been duly and
properly complied with in all material respects.

 

1.3 The particulars of Main Union and the PRC Affiliate set forth in Schedule 1
and Schedule 2 are a true, complete and correct description of the share or
registered capital of Main Union and the PRC Affiliate.

 

1.4 There are no outstanding options, warrants, rights (including conversion or
pre-emptive rights) or agreements for the subscription or purchase from Main
Union or the PRC Affiliate of any securities of Main Union or the PRC Affiliate
or any securities convertible into or ultimately exchangeable or exercisable for
any securities of Main Union or the PRC Affiliate. No shares in the capital
stock of Main Union or the PRC Affiliate, or shares issuable upon exercise of
any outstanding options, warrants or rights, or other shares issuable by Main
Union or the PRC Affiliate, are subject to any preemptive rights, rights of
first refusal or other rights to subscribe or purchase such shares (whether in
favour of Main Union or the PRC Affiliate or any other Person), pursuant to any
agreement or commitment of Main Union or the PRC Affiliate.

 

1.5 No voting or similar agreements exist related to the securities of Main
Union which are presently outstanding or that may hereafter be issued.

 

1.6 Main Union does not own any direct or indirect interest in any other Person
other than the PRC Affiliate.

 

1.7 The registers of shareholders, resolutions, statutory books, minute books,
and all other documents of either Main Union or the PRC Affiliate that are:-

 

  (a)

required to be filed with any relevant Governmental Authority have been filed or
submitted for filing, and all resolutions required by applicable laws or the

 

39



--------------------------------------------------------------------------------

 

constitutional documents of Main Union and the PRC Affiliate then effective have
been passed.

 

  (b) required to be maintained have been properly written up or kept by Main
Union and the PRC Affiliate in compliance with all legal requirements and are
complete and accurate in all respects.

 

2. AUTHORIZATION AND VALIDITY OF TRANSACTIONS

 

2.1 Each of Main Union, the PRC Affiliate, the Vendor, the Vendor’s Guarantor,
and Grace Fabric has the power and authority to execute, deliver and perform
this Agreement, the Framework Agreement, and/or the Basic Documents to which it
has signed as a party. All actions on the part of the Vendor necessary for the
authorization, execution, delivery of and the performance of all of its
obligations under this Agreement, the Framework Agreement, and the Basic
Documents has been taken or will be taken on or prior to the Completion. All
actions on the part of Main Union necessary for the authorization, issuance, and
delivery of the Sale Shares, and the filing and, where required, approval of the
restated Memorandum and Articles of Association of Main Union have been taken or
will be taken on or prior to Completion.

 

2.2 The Sale Shares when issued will be duly authorized and validly issued. The
Sale Shares are and will be free of restrictions on transfer other than
restrictions on transfer under the Framework Agreement, the Basic Documents and
any applicable securities or corporate laws. The transactions contemplated by
this Agreement shall, when completed, confer upon the Purchaser full legal and
beneficial ownership of the Sale Shares.

 

2.3 This Agreement is, and each other Basic Document to which the Vendor, Main
Union, the PRC Affiliate, and Grace Fabric is a party will, when executed, be
the valid and binding obligation of such entity, enforceable against such entity
in accordance with their respective terms, except where such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally.

 

2.4 All consents, approvals, orders or authorizations of, or registrations,
qualifications, designations, declarations or filings with, any Governmental
Authority or any other competent corporate authority required in connection with
the execution, delivery and performance by (as applicable) Main Union, the PRC
Affiliate, the Vendor, the Vendor’s Guarantor, and Grace Fabric of this
Agreement, the Framework Agreement, and the Basic Documents or the consummation
of the transactions contemplated hereby or thereby have been obtained.

 

2.5 The execution and delivery by (as applicable) Main Union, the PRC Affiliate,
the Vendor, the Vendor’s Guarantor, and Grace Fabric of this Agreement, the
Framework Agreement, and/or each other Basic Document to which it is a party and
the implementation and performance by each such entity of all the transactions
contemplated under this Agreement, the Framework Agreement, and such other Basic
Documents do not and will not:

 

40



--------------------------------------------------------------------------------

  (a) breach or constitute a default under any charter document of such entity
or of the memorandum of association, articles of association, by-laws or other
charter document of such entity, if applicable;

 

  (b) result in a breach of, or constitute a default under, any Contract to
which such entity is a party or by which such entity or its property or assets
is bound or result in the acceleration of any obligation under any loan
agreement; or

 

  (c) result in a violation or breach of or default under any applicable law or
of any order, writ, injunction, judgment or decree of any Governmental Authority
by which such entity is bound.

 

2.6 No Person is entitled to receive from Main Union or the Vendor any finder’s
fee, brokerage or commission in connection with this Agreement, each other Basic
Document or anything contained herein and therein.

 

3. LEGAL COMPLIANCE

 

3.1 Neither Main Union nor the PRC Affiliate is or has at any time been in
violation of any applicable law.

 

3.2 Each of Main Union and the PRC Affiliate has all permits and approvals
necessary for the conduct of the Business. Neither of them is in breach of or
default under any such permit or approval.

 

3.3 Each of Main Union and the PRC Affiliate has at all times carried on its
business in compliance with all applicable laws and regulations. None of them,
nor any of their directors or legal representatives, has committed any criminal
offence or any tort or any breach of the requirements or conditions of any
statute, treaty, regulation, by-law or other obligation relating to it or the
carrying on of its business, and without prejudice to the generality of the
foregoing, each such entity has obtained all registrations, licenses and
consents necessary to own its assets and for the carrying on of its business,
and all such registrations, licenses and consents are valid and subsisting and
there is no reason why any of them should be suspended, cancelled or revoked.

 

3.4 There is no Governmental Authority or other Person that has:

 

  (a) requested any information in connection with or instituted or threatened
any legal proceedings, arbitration or administrative proceedings or inquiry,
regulatory inquiry against the Vendor or Main Union to restrain, prohibit or
otherwise challenge the purchase of the Sale Shares by the Purchaser, the
issuance of the Sale Shares or any of the transactions contemplated under the
Framework Agreement and the Basic Documents; (b) threatened to take any legal
proceedings, arbitration or administrative proceedings or inquiry, regulatory
inquiry against the Vendor or Main Union to restrain, prohibit or otherwise
challenge such purchase, issuance or transactions as a result of or in
anticipation of the implementation of such purchase, issuance or transactions;
or

 

41



--------------------------------------------------------------------------------

  (b) proposed or enacted any statute or regulation which would prohibit,
restrict or delay implementation of the purchase of the Sale Shares by the
Purchaser, the issuance of the Sale Shares or the operation of the PRC Affiliate
and Main Union after the Completion.

 

3.5 To the Knowledge of the Vendor, Main Union and the PRC Affiliate and their
respective officers, directors, employees and agents engage and have engaged
only in legitimate business and ethical practices in commercial operations and
in relation to Governmental Authorities and officials.

 

3.6 The Vendor validly and legally owns, beneficially and of record, free and
clear of any encumbrance, the Sale Shares held by it in Main Union. Main Union
validly and legally owns, beneficially and of record, free and clear of any
encumbrance, the entire registered capital of the PRC Affiliate.

 

3.7 To the Knowledge of the Vendor, there is no material transaction to which
Main Union, the PRC Affiliate or the Vendor is or has been a party which may
give rise to a claim for setting aside under any applicable statute or
legislation or otherwise howsoever.

 

4. GENERAL

 

4.1 The facts stated in the Recitals to this Agreement with respect to the
Vendor, Main Union and the PRC Affiliate are correct.

 

4.2 Save as required by this Agreement, there is no agreement or arrangement in
force which provides for the present or future issue, allotment or transfer of,
or grant to any Person the right (whether conditional or otherwise) to call for
the issue, allotment or transfer of, any share or registered capital of Main
Union and the PRC Affiliate (including any option or right of pre-emption or
conversion).

 

4.3 All information provided to the Purchaser and its professional advisers by
the Vendor Main Union, or the PRC Affiliate was, when given, and remains true
and accurate and is not misleading in any material respect.

 

4.4 There are no material facts in relation to Main Union or the PRC Affiliate
which has not been fully and fairly disclosed to the Purchaser.

 

5. NO TRADING/ACCOUNTS

 

5.1 Other than its investment in the PRC Affiliate, Main Union has never traded
in or carried on any business whatsoever.

 

5.2 Other than the Business, the PRC Affiliate has never traded in or carried on
any other business whatsoever.

 

5.3 The Disclosed Financial Statements:

 

  (a) give a true and fair view of the assets and liabilities of the PRC
Affiliate as at the Latest Accounts Date.

 

42



--------------------------------------------------------------------------------

  (b) have been prepared in accordance with the PRC GAAP (in the case of those
incorporated in the PRC);

 

  (c) are complete and accurate in accordance with the PRC GAAP and in
particular make full provision for all liabilities, including without limitation
all Tax liabilities and make proper provision for or disclosure of all deferred
or contingent liabilities or capital commitments (whether liquidated or
unliquidated) at the date thereof; and

 

  (d) are not adversely affected by any extraordinary, exceptional, unusual or
non-recurring items which are not disclosed therein.

 

5.4 No amount included in the Disclosed Financial Statements in respect of any
assets, whether fixed or current, exceeds its purchase price or production cost
or (in the case of current assets) its net realisable value as at the Latest
Accounts Date.

 

5.5 Since the Latest Accounts Date, there has not been:

 

  (a) any interruption or alteration in the nature, scope or manner of the
Business of Main Union or the PRC Affiliate which has been carried on lawfully
and in the ordinary and usual course of business so as to maintain it as a going
concern or failure by either of them to pay their creditors in the ordinary
course of business which may have adverse material effect on their financial
condition;

 

  (b) any failure by either Main Union or the PRC Affiliate to repay any loan
capital in whole or in part (other than indebtedness to its bankers) nor has it
become bound or liable to be called upon to repay prematurely any loan capital
or borrowed monies;

 

  (c) except in the ordinary course of business, any acquisition, sale, transfer
or disposal of any assets of whatsoever nature by either Main Union or the PRC
Affiliate in an amount in excess of US$1 million;

 

  (d) any capital expenditure or any capital commitment of any amount in excess
of US$1 million or disposed of any fixed assets having a value of more than US$1
million in the aggregate by either Main Union or the PRC Affiliate;

 

  (e) other than customary gift or red pocket money given during festive season,
payment of any sum or benefit to any executive, director, officer or employee of
either Main Union or the PRC Affiliate by way of remuneration, bonus, incentive
or otherwise in excess of the amounts paid or distributed to them by such entity
at the Latest Accounts Date so as to increase their total remuneration;

 

  (f)

any new employment Contract made or entered into by either Main Union or the PRC
Affiliate with its directors or senior management members (other than as
expressly contemplated under the Framework Agreement and Basic Documents) and
neither of them is under any contractual or other obligation to change the terms

 

43



--------------------------------------------------------------------------------

 

of services of any director, officer, executive or employee, or will change the
terms of services of any director, officer, executive, or employee prior to
Completion;

 

  (g) any resolution that was passed by either Main Union or the PRC Affiliate
and nothing has been done in the conduct or management of the affairs of either
Main Union or the PRC Affiliate which would be likely to reduce the net asset
value of such entity;

 

  (h) any purchase or sale or introduction of any method of management or
operation in respect of the business, undertaking or assets of either of Main
Union or the PRC Affiliate except in a manner consistent with lawful business
practice;

 

  (i) occurrence of any transaction or event the consequence of which (whether
alone or together with any one or more transactions or events occurring before,
on or after the Effective Date) any Tax liability of either Main Union or the
PRC Affiliate has arisen or will or may arise (or would have arisen or would or
might arise but for the availability of any relief, allowance, deduction or
credit) other than normal tax arising from transactions entered into in the
ordinary course of business;

 

  (j) any payment made by either Main Union or the PRC Affiliate which will not
be deductible for profits tax purposes in computing the profits of either of
them;

 

  (k) any damage, destruction or loss, whether or not covered by insurance,
materially adversely affecting the assets used by either Main Union or the PRC
Affiliate or the operating results, prospects or business of either Main Union
or the PRC Affiliate as currently conducted;

 

  (l) any claim, or any facts or circumstances that could give rise to a claim,
from any Person with respect to the supply of defective products by either Main
Union or the PRC Affiliate that would give rise to a liability;

 

  (m) any waiver by either Main Union or the PRC Affiliate of a valuable right
or of all or part of a debt owed to it;

 

  (n) any resignation, threatened resignation or termination of any senior
management members of either Main Union or the PRC Affiliate;

 

  (o) any declaration or payment of any dividend or other distribution by either
Main Union or the PRC Affiliate;

 

  (p) any reduction in the value of the net tangible assets of either Main Union
or the PRC Affiliate on the basis of the valuations adopted in the Disclosed
Financial Statements (other than normal provision, depreciation and amortization
and normal daily valuation fluctuations driven by platinum and rhodium market
pricing);

 

  (q) any agreement or commitment by either Main Union or the PRC Affiliate to
do any of the things described in this Clause; and

 

44



--------------------------------------------------------------------------------

  (r) any adverse change in the Business or any change in circumstances which
has a material adverse effect on the future business, operations, properties,
financial position (including without limitation any material increase in
provisions), earnings, condition or prospects of either Main Union or the PRC
Affiliate in one year time.

 

6. INDEBTEDNESS

 

6.1 Other than the liabilities and indebtedness disclosed in the Disclosed
Financial Statements and other than those incurred in the ordinary course of
business and which are not contractual or funded debts, with the exception of
trade payables, there are no liabilities or indebtedness whatsoever (including
actual and contingent liabilities, present and future) which are due, owing or
outstanding on the part of either Main Union or the PRC Affiliate.

 

6.2 The amounts due from debtors of Main Union and the PRC Affiliate as at the
Latest Accounts Date will be recoverable in full in the ordinary course of
business and none of those amounts is subject to any counter-claim or set off,
except to the extent of any such provision or reserve.

 

7. RECORDS AND TAXATION

 

7.1 Each of Main Union and the PRC Affiliate has kept and duly made up all
requisite books of account, minute books, registers and records and these and
all other deeds and documents (properly registered and stamped where necessary)
belonging to or which ought to be in the possession of it and its official or
common seal or chop:

 

  (a) are either in its possession or the possession of its accountants,
auditors or solicitors;

 

  (b) have been properly kept and completed;

 

  (c) do not contain any material inaccuracies or discrepancies of any kind; and

 

  (d) accurately reflect transactions which it has entered into.

 

7.2 Each of Main Union and the PRC Affiliate has duly and timely filed, or has
caused to be timely filed on its behalf, all Tax Returns required to be filed by
it. All such Tax Returns were true, correct, and complete in all material
respects. All Taxes owed by either of Main Union or the PRC Affiliate (whether
or not shown on any Tax Return) have been timely paid in full. No claim has ever
been made by a Governmental Authority in a jurisdiction where either Main Union
or the PRC Affiliate does not file Tax Returns that either Main Union or the PRC
Affiliate, as applicable, is or may be subject to taxation by that jurisdiction,
and, to the Knowledge of the Vendor, there is no basis for any such claim to be
made. There are no liens with respect to Taxes upon any asset of either Main
Union or the PRC Affiliate other than liens for current Taxes not yet due and
payable.

 

45



--------------------------------------------------------------------------------

7.3 There is no liability on the part of either Main Union or the PRC Affiliate
for Taxes on Completion other than as provided for in the Disclosed Financial
Statements and the Disclosure Letter.

 

7.4 Each of Main Union and the PRC Affiliate has deducted, withheld, and timely
paid to the appropriate Governmental Authority all Taxes required to be
deducted, withheld, or paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder, or other third party,
and each of Main Union and the PRC Affiliate has complied with all reporting and
recordkeeping requirements.

 

7.5 No dispute, audit investigation, proceeding, or claim concerning any Tax
liability of either Main Union or the PRC Affiliate has been raised by a
Governmental Authority in writing, and, to the Knowledge of the Vendor, no such
dispute, audit, investigation, proceeding, or claim is pending, being conducted,
or claimed. The Vendor has provided or made available to the Purchaser true,
correct, and complete copies of all Tax Returns, examination reports, and
statements of deficiencies filed, assessed against, or agreed to by either Main
Union or the PRC Affiliate since January 1, 2005.

 

7.6 Neither Main Union nor the PRC Affiliate has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency. Neither Main Union nor the PRC Affiliate has
executed any power of attorney with respect to any Tax, other than powers of
attorney that are no longer in force. The Disclosure Bundle attached to the
Disclosure Letter lists all closing agreements, private letter rulings,
technical advice memoranda, or similar agreements or rulings relating to Taxes
that have been entered into or issued by any Governmental Authority with or in
respect of Taxes.

 

7.7 Since the Latest Accounts Date, neither Main Union nor the PRC Affiliate has
incurred any liabilities for Taxes other than those incurred in the ordinary
course of the business of Main Union or the PRC Affiliate, as applicable, and
consistent with past custom and practice.

 

7.8 For Tax purposes, (i) Main Union does not own any equity securities or
similar interests of any entity (except, for the avoidance of doubt, of the PRC
Affiliate) and (ii) the PRC Affiliate does not own any equity securities or
similar interests of any entity.

 

7.9 Neither Main Union nor the PRC Affiliate owns any property of a character,
the indirect transfer of which, pursuant to this Agreement, would give rise to
any Transfer Tax.

 

8. OTHER CORPORATE MATTERS

 

8.1 Neither Main Union nor the PRC Affiliate has outside its place of
incorporation or establishment any branch, agency or place of business, or any
permanent establishment other than those the information of which has been
disclosed to the Purchaser.

 

8.2 The register of members and other statutory books of each of Main Union and
the PRC Affiliate have been properly kept and contain an accurate and complete
record of the matters with which they should deal.

 

46



--------------------------------------------------------------------------------

8.3 The minute books of directors’ meetings and of shareholders’ meetings of
each of Main Union and the PRC Affiliate respectively contain full and accurate
records of all resolutions passed by the directors and the members of each of
them and no resolutions have been passed by either the directors or the members
of either of Main Union or the PRC Affiliate which are not recorded in the
relevant minutes books.

 

8.4 Since the adoption of the Memorandum and Articles of Association, save as
required under this Agreement, no alteration has been made and no special
resolution of any kind of the members of Main Union has been passed which has
not been provided to the Purchaser.

 

8.5 All returns, particulars, resolutions and documents statutorily required to
be filed with any relevant authorities in respect of each of Main Union and the
PRC Affiliate have been duly filed and were correct; and due compliance has been
made with all the provisions of relevant legislations.

 

8.6 There are no charges created in favour of or against Main Union or the PRC
Affiliate or any of their assets.

 

8.7 All title deeds and documents relating to the assets (if any) of Main Union
or the PRC Affiliate, and an executed copy of all agreements to which Main Union
or the PRC Affiliate is a party, and the original copies of all other documents
which are owned by, or which ought to be in the possession of, Main Union or the
PRC Affiliate are in its possession.

 

9. FINANCE

 

9.1 Neither Main Union nor the PRC Affiliate has made, or agreed to make, any
capital expenditure in excess of US$100,000 in aggregate, or agreed to incur any
capital commitments.

 

9.2 No Dividend or other distribution has been, is treated as having been or
will be, declared, made or paid by either Main Union or the PRC Affiliate.

 

9.3 Neither Main Union nor the PRC Affiliate has any outstanding loans from any
bank or financial institution or any other Person (save for existing debt as
Disclosed).

 

9.4 Save as disclosed in the Disclosed Financial Statements, neither Main Union
nor the PRC Affiliate:

 

  (a) has outstanding debts, agreed to create or issue any loan capital;
factored any of its debts, or borrowed any money which has become due and has
not been repaid;

 

  (b) has repaid, or become liable to repay, any loan or indebtedness in advance
of its stated maturity;

 

  (c)

has received notice (whether formal or informal) from any lenders requiring
repayment or intimating the enforcement of any security the lender may hold over

 

47



--------------------------------------------------------------------------------

 

any of its assets; and there are no circumstances likely to give rise to any
such notice;

 

  (d) has lent any money which has not been repaid to it, or owns the benefit of
any debt (whether or not due for repayment), other than debts which have arisen
in the ordinary course of its business; or

 

  (e) has made any loan contrary to any applicable statutory regulations.

 

9.5 There are no debentures, acceptance credits, overdrafts, loans or other
financial facilities outstanding or available to either of Main Union or the PRC
Affiliate save for the existing debt as Disclosed.

 

9.6 Main Union has not granted or agreed to grant to any Person or entity any
rights (including piggyback registration rights) to have any securities of Main
Union registered with any Governmental Authority.

 

10. BUSINESS

 

10.1 Each of Main Union and the PRC Affiliate carries on its Business intra
vires, solely under its corporate name and without infringement of any
proprietary right or interest of any other Person and without liability to pay
any royalty or similar sum.

 

10.2 Compliance with the terms of this Agreement does not and will not:

 

  (a) conflict with, or result in the breach of, or constitute a default under
any agreement or instrument to which any of the Vendor, Main Union or the PRC
Affiliate is a party, or any provision of the memorandum or articles of
association of any of them or any encumbrance, lease, Contract, order, judgment,
award, injunction, regulation or other restriction or obligation of any kind or
character by which or to which any asset owned by any of them is bound or
subject;

 

  (b) result in the creation, imposition, crystallization or enforcement of any
encumbrance whatsoever on any of the assets of either Main Union or the PRC
Affiliate; or

 

  (c) result in any present or future indebtedness of either Main Union or the
PRC Affiliate becoming due, or capable of being declared due and payable, prior
to its stated maturity.

 

10.3 Each of Main Union and the PRC Affiliate has, at all times, carried on its
business and conducted its affairs in compliance with the relevant laws and
regulations and in accordance with its constitutional documents for the time
being in force and any other material documents to which it is, or has been, a
party.

 

10.4 Each of Main Union and the PRC Affiliate is empowered and duly qualified to
carry on business in all jurisdictions in which it now carries on business. The
PRC Affiliate has not carried on any business in any jurisdiction except in the
PRC.

 

48



--------------------------------------------------------------------------------

10.5 Save for the investment of Main Union in the registered capital of the PRC
Affiliate and save for the ordinary course of business, neither of them is, or
has agreed to become, a member of any joint venture, consortium, partnership or
other unincorporated association.

 

10.6 Save for arrangements pursuant to this Agreement, there are no agreements,
arrangements or undertakings (whether legally enforceable or not) between either
Main Union or the PRC Affiliate and any Person who is a shareholder, or the
beneficial owner of any interest, in it, or in any company in which either Main
Union or the PRC Affiliate is interested, or any Affiliate of any such Person,
relating to the management of either of their businesses, or the appointment or
removal of directors of either of them or the ownership or transfer of ownership
or the letting of any of their assets, or the provision, supply or purchase of
goods, services or other facilities to, by or from either of them, or in any
other respect relating to their affairs.

 

10.7 Neither Main Union nor the PRC Affiliate is a party (or is likely to be a
party) to any undertaking or assurances given to any court or Governmental
Authority which is still in force.

 

10.8 To the Knowledge of the Vendor, neither Main Union nor the PRC Affiliate,
nor any of their officers, agents or employees (during the course of their
duties in relation to it), has committed, or omitted to do, any act or thing,
the commission or omission of which is in contravention of any legislation
giving rise to any fine, penalty, default proceedings or other liability on its
part.

 

10.9 All necessary licences and consents which are required to be obtained by
either Main Union or the PRC Affiliate from any Person, Governmental Authority
or body for the proper carrying on of the Business of either now being conducted
have been obtained and are valid and subsisting. Neither Main Union nor the PRC
Affiliate is in breach (or has in the past been in breach) of any of the terms
or conditions of any licences or consents; and to the Knowledge of the Vendor
there are no factors that might in any way prejudice the continuation, or
renewal, of any of them.

 

10.10 Neither Main Union nor the PRC Affiliate has given any power of attorney
which is in force and there are not outstanding any authorities (express or
implied) by which any Person, other than officers and employees of it, may enter
into any Contract or commitment to do anything on its behalf.

 

10.11 Save for this Agreement and all the transactions contemplated hereby
neither Main Union nor the PRC Affiliate is a party to any Contract,
transaction, arrangement or liability which is outside the ordinary course of
business.

 

10.12 No threat or claim of default under any agreement, instrument or
arrangement to which either Main Union or the PRC Affiliate is a party, has been
made or is outstanding against it and there is nothing whereby any such
agreement, instrument or arrangement may be prematurely terminated or rescinded
by any other party.

 

49



--------------------------------------------------------------------------------

10.13 To the Knowledge of the Vendor, no party to any agreement with, or under
an obligation to Main Union or the PRC Affiliate is in material default under
it, and there are no circumstances which might reasonably be expected to give
rise to such a default.

 

10.14 There is not now outstanding in respect of either Main Union or the PRC
Affiliate any guarantee or agreement for indemnity or for suretyship given by it
or for its accommodation.

 

11. CONTRACTS

 

11.1 There are no Contracts, arrangements, understandings, transactions or
proposed transactions between either Main Union or the PRC Affiliate on the one
hand and any Affiliate on the other hand except for those that are, or will be,
entered into on an arms’ length basis. No Affiliate is indebted to either Main
Union or the PRC Affiliate, nor is either Main Union or the PRC Affiliate
indebted (or committed to make loans or extend or guarantee credit) to any
Affiliate except for any trade payables incurred in the ordinary course of
business. No Related Person has any direct or indirect ownership in any business
entity with which either Main Union or the PRC Affiliate is affiliated or with
which either Main Union or the PRC Affiliate has a business relationship, or any
business entity that competes with either of them. No Related Person is,
directly or indirectly, interested in any Contract with either Main Union or the
PRC Affiliate save as contemplated by the Framework Agreement and Basic
Documents.

 

11.2 Neither Main Union nor the PRC Affiliate is a party to any Contract or
arrangement which is not of an entirely arm’s length nature.

 

11.3 None of Main Union or the PRC Affiliate is a party to, or bound by, any
Contract that (i) was entered into outside of its ordinary course of business;
(ii) has a fixed term (including extensions at the option of any other party
thereto) in excess of three years; (iii) involves total payments in excess of
US$1 million; (iv) is unusual or onerous; (v) is for the purchase or use of
materials, supplies or equipment which is substantially in excess of the
requirements of Main Union or the PRC Affiliate for its normal operating
purposes or requires expenditure in excess of US$1 million; (vi) is a management
agreement with any third party; (vii) is a joint venture, shareholders’ or
partnership arrangement or agreement or similar arrangement or agreement or any
agreement which purports to regulate, control or otherwise affect the voting or
disposition of its shares; (viii) is a Contract for services (other than normal
services in the ordinary course of business); or (ix) restricts its freedom of
action in relation to its normal business activities or is otherwise material to
the Business or financial condition of Main Union or the PRC Affiliate other
than as contemplated by the Framework Agreement and Basic Documents
(collectively, “Material Contracts”).

 

11.4

True and complete copies of all Material Contracts have been made available to
the Purchaser or its advisers. Neither Main Union nor the PRC Affiliate is in
default in any respect in the performance, observance or fulfilment of any of
its obligations or covenants contained in any Material Contract to which it is a
party which may have a material adverse effect on the financial condition of the
PRC Affiliate or Main Union. Each Material Contract has been duly authorized,
executed and delivered by each other party thereto and constitutes the valid and
binding obligation of the parties thereto,

 

50



--------------------------------------------------------------------------------

 

enforceable against each other party thereto in accordance with its terms,
except where such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally.

 

11.5 No party is in material breach of any Material Contract or in breach of any
other Contract which may have a material adverse effect on the business,
reputation or financial condition of either Main Union or the PRC Affiliate and
no party has indicated any intention to terminate any Material Contract prior to
the expiration of its term.

 

11.6 There are no Material Contracts or obligations or agreements to which
either Main Union or the PRC Affiliate is a party or by which any of them is
bound, which are void, illegal, unenforceable or which contravene any applicable
laws and regulations.

 

11.7 With respect to each Contract to which either Main Union or the PRC
Affiliate is party or by which it is bound and that involves a payment in excess
of US$1 million in any financial year:

 

  (a) Main Union or the PRC Affiliate, as applicable, has duly performed and
complied in all material respects with each of its obligations thereunder;

 

  (b) there has been no delay, negligence or other default on the part of Main
Union or the PRC Affiliate, as applicable, and no event has occurred which, with
the giving of notice or passage of time, may constitute a default thereunder;

 

  (c) Main Union or the PRC Affiliate, as applicable, has the technical and
other capabilities and the human and material resources to enable it to fulfil,
perform and discharge all its outstanding obligations in the ordinary course of
business; and

 

  (d) there are no grounds for termination and Main Union or the PRC Affiliate,
as applicable, has not received any notice of termination, where such
termination may have a material adverse effect on either Main Union or the PRC
Affiliate.

 

12. EMPLOYMENT

 

12.1 There is no agreement or other arrangement (whether or not legally binding)
between the PRC Affiliate or Main Union and any trade union or other body
representing employees.

 

12.2 Neither Main Union nor the PRC Affiliate is bound or accustomed to pay any
monies other than in respect of remuneration or emoluments of, pursuant to the
terms of employment Contracts, or pension benefits, to, or for the benefit of,
any officer or employee of it.

 

12.3 Apart from the employees and officers as set forth in Schedule 6, neither
Main Union nor the PRC Affiliate has any other employees or officers (either
pursuant to formal employment Contracts or otherwise).

 

12.4 No executive or officer of either Main Union or the PRC Affiliate has given
or received notice terminating his employment and no such executive or officer
will be entitled to give such notice as a result of the provisions of this
Agreement.

 

51



--------------------------------------------------------------------------------

12.5 Neither Main Union nor the PRC Affiliate or any of its employees is
involved in any dispute with any officer or employee, which may adversely and
materially affect the business of either Main Union or the PRC Affiliate.

 

13. ASSETS

 

13.1 None of the property, assets, undertaking, goodwill or capital of either
Main Union or the PRC Affiliate is subject to any option, charge, lien or
encumbrance, or right of pre-emption which has not been fully disclosed in the
Disclosed Financial Statements and associated Disclosure Letter.

 

13.2 Neither Main Union nor the PRC Affiliate has purchased any stock, goods or
materials from any of its suppliers on terms that the property in it does not
pass until full payment is made or all indebtedness discharged unless default in
passing the property to it even after full payment will not have any material
adverse effect on it.

 

13.3 The plant, machinery, vehicles and other equipment used in connection with
the business of the PRC Affiliate are in its possession or control, or are its
absolute property, and have been properly maintained and insured in accordance
with the requirements of law and are sufficient to operate the Business, as
currently conducted.

 

13.4 Save for those assets which have been disposed of in the ordinary course of
business each of Main Union and the PRC Affiliate owns free from all charges,
liens, encumbrances, equities and other adverse claims or third party rights
(otherwise than in the ordinary course of business) all its assets shown and
disclosed in the Disclosed Financial Statements and all such assets are in its
possession or under its control.

 

14. PROPERTIES

 

14.1 The properties referred to in Schedule 4 comprise all real properties owned
or occupied (whether or not under licence or any other arrangements or
otherwise) by or leased to the PRC Affiliate or in respect of which the PRC
Affiliate has any interest whatsoever.

 

14.2 To the Knowledge of the Vendor, with respect to each of the Owned
Properties:

 

  (a) the ownership of the Owned Properties belongs to the PRC Affiliate which
has good title to such property;

 

  (b) the PRC Affiliate has gained or applied for all relevant approvals and
certificates with respect to the Owned Properties it owns, including but not
limited to, the Inspection and Acceptance Filling Form for the Completion of the
project construction to be respectively approved and signed by official
departments of building, survey, design, construction and supervision, the
property title certificates for the buildings over the Land, the legal document
proving the property title owned by it, and the property title certificate.

 

52



--------------------------------------------------------------------------------

  (c) all the sale/transfer procedures as regards the Owned Properties have been
completed and (where applicable) the sale/transfer has been validly registered
in the relevant department;

 

  (d) The delay in construction of the Owned Properties has been approved by
Governmental Authority and the penalty fee has been fully paid up (if there is
any);

 

  (e) all land premiums and/or purchase price payable in respect of the Owned
Properties have been paid in full and no further land premiums or purchase price
is or shall be payable;

 

  (f) the Owned Properties are not currently subject to any sale or transfer or
mortgage procedures and they are not leased or transferred or given to others as
a gift, and the PRC Affiliate has not entered into any agreement to do any of
the foregoing; the Owned Properties are not involved in any litigation or
subject to any court order for attachment, possession, etc.;

 

  (g) the Owned Properties are not used by the PRC Affiliate for any unlawful
purposes and has not violated any relevant land or construction regulations;

 

  (h) the Owned Properties are free from any other mortgage, charge, lien,
lease, encumbrance or any other third party rights and the relevant company has
not entered into any other agreement to do any of the foregoing;

 

  (i) the PRC Affiliate has not received from any Governmental Authority or any
competent authority any notice or order which may adversely affect its right to
use the Owned Properties for the purpose for which it is presently being used;

 

  (j) all requisite consents necessary for the use of the Owned Properties as it
is presently being used by the PRC Affiliate have been duly obtained and are in
full force, validity and effect;

 

  (k) all the land user’s covenants contained in the Land Grant Contract, the
Land Use Rights Certificate, Owned Properties Ownership Certificate and/or other
documents applicable to the Owned Properties have been duly performed and
observed to the extent that such obligations have fallen due;

 

  (l) there has been no change in the terms and conditions of the Land Grant
Contract, the Land Use Rights Certificate, Owned Properties Ownership
Certificate and/or other documents applicable to the Owned Properties, which are
all valid and in full force and effect in favour of the PRC Affiliate;

 

  (m) no default (or event which with notice or lapse of time or both will
constitute a default) by the PRC Affiliate has occurred or is continuing under
the Land Grant Contract, the Land Use Rights Certificate, Owned Properties
Ownership Certificate and/or other documents applicable to the Owned Properties
and it is not in breach of any laws, rules, regulations, guidelines, notices,
circulars, orders, judgments, decrees or rulings of any court or Governmental
Authority in respect of the use, occupation and enjoyment of the Owned
Properties; and

 

53



--------------------------------------------------------------------------------

  (n) all requisite licences, certificates and authorities necessary for the
existing use of the Owned Properties by the PRC Affiliate have been duly
obtained and are valid and in full force and effect.

 

14.3 To the Knowledge of the Vendor, with respect to each of the Leased
Properties by the PRC Affiliate:-

 

  (a) the PRC Affiliate has the legal right to occupy the property upon the
terms set out in the relevant tenancy or lease agreement (each a “Tenancy
Agreement”) and the property is being used for lawful purposes, which are
permitted by the relevant Tenancy Agreement and the occupation has not violated
any relevant regulations applicable to the property;

 

  (b) all the rent and other payments payable by the PRC Affiliate have been
paid up to date, and the user of the property occupied by the PRC Affiliate is
in accordance with that provided for in the relevant Tenancy Agreement, all
applicable legislation, statutory requirements, governmental or other orders,
rules, directives or instruments affecting or appertaining to the use,
occupation or enjoyment of the property and the terms of the relevant Tenancy
Agreement have been duly complied with and the tenancy/lease is not subject to
early termination due to default of the PRC Affiliate;

 

  (c) the PRC Affiliate has in all respects duly performed, observed and
complied with any covenants, restrictions, conditions or agreements of the
relevant Tenancy Agreement, and there is no subsisting breach of any covenants,
restrictions, conditions, or agreements of the relevant Tenancy Agreement and
(without prejudice to the generality of the foregoing) no notice of any alleged
breach of any of the terms of the relevant Tenancy Agreement has been served on
or received by it;

 

  (d) there is no claim or dispute between the PRC Affiliate and its landlord
and the landlord is duly entitled to lease the land and/or buildings to it;

 

  (e) the relevant Tenancy Agreement has been duly executed by the parties
thereto with all the requisite legal formalities duly attended to, and the
relevant Tenancy Agreement is good, valid and subsisting and in full force and
effect;

 

  (f) no circumstance which might affect or prejudice the relevant Tenancy
Agreement or otherwise affect the PRC Affiliate’s occupation of the property has
arisen or is likely to arise;

 

  (g) the PRC Affiliate has not received from any Governmental Authority, and no
Governmental Authority has issued, any, notice or order which may adversely
affect such tenancy/lease and/or continued enjoyment of the property in
accordance with the terms of the relevant Tenancy Agreement;

 

54



--------------------------------------------------------------------------------

  (h) (where applicable) the requisite mortgagee’s consent has been duly
obtained for the entering into of the relevant Tenancy Agreement and such
consent is in full force, validity and effect;

 

  (i) all options to renew/early termination contained in the relevant Tenancy
Agreement are legally enforceable by the PRC Affiliate against the landlord;

 

  (j) the relevant Tenancy Agreement contains usual provisions for tenancy
agreement/lease of the relevant nature in the city where the relevant property
is located and there are no unusual or onerous covenants or obligations on the
part of the PRC Affiliate as tenant thereunder;

 

  (k) since commencement of the tenancy/lease term, the PRC Affiliate has
enjoyed uninterrupted use of the property and the terms of the relevant Tenancy
Agreement are fully enforceable by the PRC Affiliate against the landlord;

 

  (l) all the terms of the tenancy/lease are set out in the relevant Tenancy
Agreement and the terms thereof have not been varied, modified, amended or
supplemented verbally or by means of supplemental agreement(s) or correspondence
between the landlord and the PRC Affiliate or otherwise;

 

  (m) there is no event which may give rise to a right on the part of the
landlord to re-enter the property other than in case of emergency; and

 

  (n) all requisite licences, certificates and authorities necessary for the
existing use of the property by the PRC Affiliate have been duly obtained and
are valid and in full force.

 

14.4 Each of the Tenancy Agreements is valid and subsisting and in no way void
or voidable and will not be liable to be terminated as a result of the execution
of this Agreement (including all associated transactions) and the terms,
covenants and conditions contained in the relevant Tenancy Agreement will be
duly performed and observed.

 

14.5 In relation to each Tenancy Agreement:-

 

  (a) no rights for a landlord to terminate the relevant Tenancy Agreement have
arisen or become exercisable or, with lapse of time, will become exercisable;

 

  (b) no circumstances have arisen or, with lapse of time, will arise under or
as a result of which any rights of the PRC Affiliate under the Tenancy Agreement
(including any right to renew or extend the term of the Tenancy Agreement) has
been or will be affected, prejudiced or terminated;

 

  (c) no circumstances which would entitle a landlord to exercise any power of
entry upon or to take possession of the relevant property or which would
otherwise restrict or terminate the continued possession or occupation thereof
have arisen or, with lapse time, will arise;

 

55



--------------------------------------------------------------------------------

  (d) no circumstances are likely to arise or, with lapse of time, may arise
which may render any of the above untrue or inaccurate; and

 

  (e) there are no unusual or onerous covenants or obligations on the part of
the PRC Affiliate to be observed or performed.

 

14.6 There are no circumstances which would enable any person or entity to
exercise any right of re-entry or taking possession of any of the properties
under the Tenancy Agreements or any part thereof or (if applicable) which would
otherwise restrict or terminate the continued possession or occupation of such
properties or any part thereof.

 

14.7 Main Union does not own or lease any properties.

 

15. LITIGATION, DISPUTES, WINDING UP

 

15.1 Neither Main Union nor the PRC Affiliate is engaged in any litigation or
arbitration proceedings (save for debt collection), as plaintiff or defendant;
there are no such proceedings pending or threatened, either by or against it;
and there are no facts which have been brought to the attention of the Vendor or
Main Union implying or indicating any threat of such litigation or arbitration.

 

15.2 There is no dispute with any revenue, or other official, department in any
part of the world, in relation to the affairs of either Main Union or the PRC
Affiliate and, there are no facts which may give rise to any dispute.

 

15.3 There are no claims pending or threatened against either Main Union or the
PRC Affiliate, by any employee, workman, staff or third party, in respect of any
accident or injury.

 

15.4 No order has been made, or petition presented, or resolution passed for the
winding up of either Main Union or the PRC Affiliate; nor has any distress,
execution or other process been levied in respect of either Main Union or the
PRC Affiliate which remains undischarged; nor is there any unfulfilled or
unsatisfied judgment or court order outstanding against either of them.

 

16. OTHER WARRANTIES RELATING TO THE PRC AFFILIATE

 

16.1 The PRC Affiliate has been duly formed and is validly existing as a legal
person under the laws and regulations of the PRC and has full power, authority
and legal right to own assets and carry on its Business.

 

16.2 All consents, approvals, authorizations or licences requisite under the PRC
law for the due and proper establishment and operation of the PRC Affiliate and
for the development and operation of the Business been duly obtained from the
relevant and competent PRC authorities and are in full force and effect.

 

16.3

All filings and registrations with the PRC authorities required in respect of
the PRC Affiliate and its operations, including but not limited to the
registrations with the Ministry of Commerce, the State Administration of
Industry and Commerce, State

 

56



--------------------------------------------------------------------------------

 

Administration of Foreign Exchange, tax bureau, customs authorities, and product
registration authorities have been duly completed and maintained in accordance
with the relevant rules and regulations.

 

16.4 The registered capital of the PRC Affiliate has been fully paid up within
the prescribed time and all the equity interests therein are duly vested in Main
Union as its sole registered foreign party in accordance with applicable PRC
rules and regulations.

 

16.5 The PRC Affiliate is not in receipt (and has not in the past been in
receipt) of any letter or notice from any Governmental Authority notifying
revocation of any permits or licences issued to it for non-compliance or the
need for compliance or remedial actions in respect of the Business or any
related activities carried out directly or indirectly by it or any consultant,
contractor or third party to whom such activity has been out-sourced or
entrusted.

 

16.6 The PRC Affiliate is not and will not be liable for any fines by a
Governmental Authority, including fines in connection with construction delays
under the Land Grant Contract.

 

16.7 The PRC Affiliate has received business licences and has had its
constitutional documents approved by relevant PRC authorities according to all
relevant PRC laws and regulations to engage in the Business in the PRC.

 

16.8 All requisite formalities in respect of the importation and acquisition of
the machinery, equipment, parts, tools, materials and other assets by the PRC
Affiliate have been and will be complied with in accordance with the relevant
PRC laws and regulations.

 

16.9 The PRC Affiliate has been and will conduct its business activities within
the permitted scope of business or is otherwise operating its business in full
compliance with all relevant legal requirements, and requisite licences, permits
and approvals granted by competent PRC authorities.

 

16.10 In respect of approvals, licences or permits requisite for the conduct of
any part of the PRC Affiliate’s business which are subject to periodic renewal,
such requisite renewals have been and will be granted in a timely manner by the
relevant PRC authorities.

 

16.11 All applicable laws and regulations with respect to the opening and
operation of foreign exchange accounts and foreign exchange activities of the
PRC Affiliate has been and will be fully complied with, and all requisite
approvals from the State Administration of Foreign Exchange in relation thereto
have been duly obtained.

 

16.12

The PRC Affiliate is entitled to a preferential tax treatment of “two-years
exemption and six-years half reduction” in respect of its income tax, such
treatment being applicable from 1st January 2005 onward.

 

16.13 With regard to employment and staff or labour management, the PRC
Affiliate has complied with all applicable PRC laws and regulations, including
without limitation, laws and regulations pertaining to welfare funds, social
benefits, medical benefits, insurance, retirement benefits, pensions and the
like.

 

57



--------------------------------------------------------------------------------

  16.14 All assets used or owned by the PRC Affiliate are legally and
beneficially owned by the PRC Affiliate free from all charges, liens,
encumbrances, equities, or other third party rights, claims and interests and
the right, title and ownership therein have been duly vested in the PRC
Affiliate.

 

17. INTELLECTUAL PROPERTY

In relation to Intellectual Property:

 

  (a) all Intellectual Property used or required by Main Union and the PRC
Affiliate in connection with is business are in full force, validity and effect
and are vested in, and beneficially owned by Main Union or the PRC Affiliate or
licensed to Main Union or the PRC Affiliate pursuant to a license agreement
identified in the Disclosure Letter;

 

  (b) no right or licence has been granted to any Person by Main Union or the
PRC Affiliate to use, in any manner, or to do anything which would or might
otherwise infringe any of the rights in the Intellectual Property referred to
above;

 

  (c) the Business of Main Union and the PRC Affiliate as now carried on does
not, and to the Knowledge of the Vendor, is not likely to, infringe any
Intellectual Property rights of any other Person;

 

  (d) neither of Main Union nor the PRC Affiliate has (otherwise than in the
ordinary and normal course of business or subject to an undertaking of
confidentiality) disclosed, or permitted to be disclosed, or undertaken or
arranged to disclose to any Person any of its know-how, trade secrets,
confidential information, price lists or lists of customers or suppliers;

 

  (e) nothing has been done or omitted by Main Union or the PRC Affiliate which
would enable any licence granted to it to be terminated, or which in any way
constitutes a breach of the material terms of any licence;

 

  (f) to the Knowledge of the Vendor there is no actual or alleged misuse by any
Person of any of the Intellectual Property registered and beneficially owned by
Main Union or the PRC Affiliate;

 

  (g) none of the Intellectual Property registered or owned by Main Union or the
PRC Affiliate has been unlawfully acquired by Main Union or the PRC Affiliate;

 

  (h) all the Intellectual Property registered, applied for or owned by Main
Union and the PRC Affiliate and the validity or subsistence of their right,
title and interest therein, is not the subject of any current, pending or, to
the Knowledge of the Vendor, threatened challenge, claim or proceedings,
including without limitation opposition, cancellation, revocation or
rectification, and has not during the period of one year prior to Completion
been the subject of any challenge, claim or proceedings, and there are no facts
or matters which might give rise to any challenge, claim or proceedings;

 

58



--------------------------------------------------------------------------------

  (i) each of Main Union and the PRC Affiliate has taken all commercially
reasonable steps to preserve and protect all the Intellectual Property
registered or owned (or the subject of an application for registration ) by Main
Union or the PRC Affiliate, including without limitation registration and the
full payment of all renewal fees for the registration of such Intellectual
Property.

 

18. ENVIRONMENTAL ISSUES

The PRC Affiliate has been conducting and will conduct its business in all
material respects in accordance with all applicable environmental laws and
regulations, in particular:

 

  (a) all hazardous waste, hazardous substance, toxic substances or hazardous
materials (collectively, “Hazardous Matters”) used or generated by the PRC
Affiliate have always been and are being generated, used, stored or treated
according to all applicable laws and regulations;

 

  (b) no Hazardous Matters used or generated have ever been or are imminently
threatened with being spilled, released, discharged, disposed, placed, leaked or
otherwise caused to become located in the air, soil or water in, under or upon
the sites of the PRC Affiliate; and

 

  (c) no Hazardous Matters have ever been shipped by or for the PRC Affiliate to
other sites or facilities for treatment, storage or disposal, and no notice has
been received that any sites or facilities to which any such Hazardous Matters
have been shipped or sent are subject to or threatened to become subject to any
governmental response, action or clean up order.

 

19. DISCLOSURES

 

  (a) No representation, warranty or statement by the Vendor or the Vendor’s
Affiliates in this Agreement, any other Basic Document, or in any Exhibit,
Schedule, Appendix, statement or certificate furnished to the Purchaser pursuant
to this Agreement or any other Basic Document, contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements made herein, and when made were not and are not now misleading;

 

  (b) All information given to the Purchaser and its professional advisers by
the Vendor, the officers and employees of Main Union and the PRC Affiliate, and
the professional advisers of the Vendor during the negotiations prior to this
Agreement was when given and is currently true, accurate and not misleading in
any material respect; and

 

  (c) All facts and circumstances relating to the affairs of the Vendor, Main
Union or the PRC Affiliate that would be reasonably expected to have a material
adverse effect on the condition (financial or otherwise), results of operations,
assets, liabilities, business or prospects of such entity have been fully
disclosed to the Purchaser.

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this written agreement as of the
Effective Date.

 

SIGNED by    )    ) for and on behalf of    ) GRACE TECHNOLOGY INVESTMENT    )
CO., LTD.    )    ) in the presence of:    ) SIGNED by    )    ) for and on
behalf of    ) GRACE THW HOLDING LIMITED    )    ) in the presence of:    )
SIGNED by    )    ) for and on behalf    ) AGY (Cayman)    )    ) in the
presence of :    )



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED, solely for the purposes of (i) its obligations to issue
New Shares, (ii) its agreement with respect to extinguishing inter-company debt
as of Completion and (iii) its participation in the New Funding Arrangements:

 

SIGNED by    )    ) for and on behalf    ) MAIN UNION INDUSTRIAL LTD.    )    )
in the presence of:    )